1                      UNITED STATES DISTRICT COURT
                        MIDDLE DISTRICT OF FLORIDA
2                             TAMPA DIVISION

3    UNITED STATES OF AMERICA,

4                          Plaintiff,

5          vs.                       CASE NO. 8:15-cr-451-T-23JSS
                                     May 11, 2016
6                                    Tampa, Florida
                                     8:34 - 9:36 a.m.
7
     ROBERT JOSEPH QUINN,
8
                          Defendant.
9    ________________________________/

10
                     TRANSCRIPT OF SENTENCING HEARING
11               BEFORE THE HONORABLE STEVEN D. MERRYDAY
                    CHIEF UNITED STATES DISTRICT JUDGE
12

13   APPEARANCES:

14   For the Government:        SIMON ALEXANDER GAUGUSH, ESQ.
                                JOSEPHINE W. THOMAS, ESQ.
15                              Assistant U.S. Attorneys
                                400 N. Tampa Street, Suite 3200
16                              Tampa, Florida 33602
                                813/274-6000
17
     For the Defendant:         RAFAEL E. FERNANDEZ, ESQ.
18                              A.J. ALVAREZ, ESQ.
                                Ralph E. Fernandez, PA
19                              109 South Moody Avenue
                                Tampa, Florida 33609
20                              813/251-5991

21   Court Reporter:            Howard W. Jones, RPR, FCRR
                                801 N. Florida Avenue, Suite 15A
22                              Tampa, Florida 33602
                                813/301-5024
23

24
     Proceedings reported and transcribed by
25   computer-aided stenography.

                       UNITED STATES DISTRICT COURT
                        MIDDLE DISTRICT OF FLORIDA
                              TAMPA DIVISION
                                                                     2
1                        P R O C E E D I N G S

2             (Court called to order.)

3             THE COURT:    Please be seated, one and all.

4             Perhaps counsel and the defendant can approach the

5    Clerk's table.

6             We are together in Case 15-criminal-451, United

7    States of America vs. Robert Joseph Quinn.

8             Who speaks for the United States this morning?

9             MR. GAUGUSH:    Good morning, Your Honor, Simon

10   Gaugush and Josephine Thomas on behalf of the United States.

11   We're also accompanied by Special Agents Devin Williams and

12   Lynn Billings with the FBI.

13            THE COURT:    All right.   Good morning to you both.

14            Who speaks for the defense?

15            MR. FERNANDEZ:    Ralph Fernandez, Your Honor, on

16   behalf of Bob Quinn.   From my office also, A.J. Alvarez is

17   appearing on his behalf.

18            THE COURT:    Good morning to you both.

19            And good morning, Mr. Quinn.

20            THE DEFENDANT:    Good morning, sir.

21            THE COURT:    Mr. Quinn, on November 20th of 2015

22   you pleaded guilty to Count One of an information.   The

23   information charges you with making false statements to a

24   federal law enforcement officer in violation of

25   Section 1001(a)(2) of Title 18 of the United States Code.

                      UNITED STATES DISTRICT COURT
                       MIDDLE DISTRICT OF FLORIDA
                             TAMPA DIVISION
                                                                     3
1             I earlier entered an order that accepts your plea

2    of guilty and that adjudges you guilty of that offense, so

3    as of this moment, your guilt of that offense is determined

4    and it remains to determine your sentence.

5             As I know well that you know, I'll determine your

6    sentence by first calculating an advisory sentence under the

7    United States Sentencing Guidelines and by next inviting

8    both the United States and the defense to direct my

9    attention to any matter, including those that appear at

10   18 U.S.C. 3553(a), that I should consider in arriving at a

11   final and reasonable sentence in accord with applicable law.

12            I will begin by asking Mr. Gaugush if he's had an

13   opportunity on behalf of the United States to review and

14   evaluate the presentence report and, if so, whether the

15   United States objects either to the factual content of the

16   presentence report or to the application of the Sentencing

17   Guidelines that is recommended by the United States

18   Probation Office?

19            MR. GAUGUSH:   Your Honor, we have had the

20   opportunity to thoroughly examine the PSR in this case.    We

21   have no objections to the factual basis in the PSR, but as

22   to the two-level enhancement for abuse of a position of

23   public trust, we don't think it is applicable in this case.

24            We have several cases which we provided to the

25   Probation Office.   I think we just have a disagreement over

                    UNITED STATES DISTRICT COURT
                     MIDDLE DISTRICT OF FLORIDA
                           TAMPA DIVISION
                                                                   4
1    what those cases stand for, but we believe that in this case

2    the abuse of position of trust enhancement only applies to

3    the offense of conviction and because the defendant was not

4    an agent and did not have a fiduciary relationship with the

5    government at the time that he violated 1001 on April 17,

6    2014, we don't think that the case law supports that

7    enhancement.

8             THE COURT:   You don't think it applies to the

9    predecessor interview that's within the definition of

10   relevant conduct?

11            MR. GAUGUSH:   Your Honor, my reading of United

12   States vs. Smith and United States vs. Barakat, which are

13   actually included or have been appended to the PSR at

14   Document 21, our letter is pages 54 through 62, the way I

15   read that, and I've seen other Circuit Courts that have

16   referred to those cases, they've determined that the

17   Eleventh Circuit believes that offense in terms of 3B1.3

18   applies to offense of conviction, not relevant conduct.

19            There is no doubt that the lies that the defendant

20   told in November of 2013 are relevant conduct and they are

21   related to the offense of conviction, but the way we read

22   these particular cases, we think that the Eleventh Circuit

23   would not support that enhancement.

24            To be quite frank --

25            THE COURT:   Well, let's do that by all means,

                    UNITED STATES DISTRICT COURT
                     MIDDLE DISTRICT OF FLORIDA
                           TAMPA DIVISION
                                                                       5
1    Mr. Gaugush.

2                MR. GAUGUSH:    -- going into this --

3                THE COURT:    And warn me if you're not going to be

4    quite frank, otherwise I am assuming that you are.

5                MR. GAUGUSH:    I thought the enhancement was going

6    to apply.    That was actually my assumption all along, that

7    was going to apply.      And when -- before we had our position

8    of the parties meeting, there were some additional cases

9    that I was looking at in preparation for that meeting and

10   that's when I encountered this Barakat and Smith case.      And

11   that's when we believed that we had an issue with the abuse

12   of position of trust enhancement.

13               So if we were here talking about those terms as

14   used in the common parlance, of course, the defendant abused

15   a position of trust with the government.     He was a special

16   agent with the Drug Enforcement Administration, but just

17   strictly reading these cases and how we believe the Eleventh

18   Circuit has interpreted the term offense, we don't think

19   it's supported.

20               THE COURT:    Mr. Fernandez, do you want to be heard

21   on this?    I take it you do.

22               MR. FERNANDEZ:    Well, we obviously are in

23   agreement.    That was documented in the March 21 letter,

24   which prompted the discussion I believe of the position of

25   the parties meeting that we submitted.     And there was

                       UNITED STATES DISTRICT COURT
                        MIDDLE DISTRICT OF FLORIDA
                              TAMPA DIVISION
                                                                   6
1    extensive argument presented that day in a very candid

2    exchange and largely the issue was developed as to the fact

3    that Mr. Quinn had retired from DEA in December and so forth

4    and that the position that subsequently the government I

5    think developed in its memorandum supported what had been

6    discussed at the position of the parties meeting.

7             So I don't necessarily wish to add anything

8    further because of the fact that there's been a voluminous

9    submission, it's been addressed both in my sentencing

10   memorandum at length, the inclusion of the government's

11   excellent legal memorandum, and likewise, the development by

12   Mr. Salce at his office.

13            If I may, I have one thing I did forget.

14            THE COURT:   Yes, sir.

15            MR. FERNANDEZ:    And I don't know if it's as

16   appropriate as the balance of the argument, but one of the

17   things that we have discussed multiple times is that there

18   appears to be some authority that the burden is on the

19   government and it is the government that is suggesting to

20   the Court that they don't believe that it's applicable.    And

21   so I always like to hear and see that.   Generally I would --

22            THE COURT:   That you don't have the burden?

23            MR. FERNANDEZ:    I don't have anything --

24            THE COURT:   That's right.

25            MR. FERNANDEZ:    -- to do.   My only concern here is

                    UNITED STATES DISTRICT COURT
                     MIDDLE DISTRICT OF FLORIDA
                           TAMPA DIVISION
                                                                     7
1    that Mr. Quinn towers above me and I've shrunk over the

2    years and I'm really troubled by that, so as a housekeeping

3    matter, you know, this is a tough guy to stand next to in

4    many ways, but that's the first one.

5             THE COURT:    Did the Probation Office want to be

6    heard on this issue at all?

7             PROBATION OFFICER:    Thank you, Your Honor.

8    Everything we had to say is in our written submission.

9    Thank you.

10            THE COURT:    All right.    Thank you.

11            And I've spent most of the day yesterday and since

12   the early hours this morning reading through this.    This is

13   a debatable point no doubt.   I looked with care at the

14   treatise of my good friend, Frank Bowman, and he has a

15   section on page 1177 of his treatise having to do with the

16   application of this exact provision to law enforcement

17   officers in different postures.     There are a lot of examples

18   there.

19            And I, after some deliberation, agree that that --

20   this enhancement does not apply here.    It actually requires

21   some unpacking both of the enhancement and of the facts as

22   they occurred here.   But the bottom line is that I think the

23   better -- the better and more meticulously reasoned cases

24   suggest that this enhancement does not apply here.

25            An acknowledgment is due the Probation Office,

                    UNITED STATES DISTRICT COURT
                     MIDDLE DISTRICT OF FLORIDA
                           TAMPA DIVISION
                                                                   8
1    though, that they, as I read their analysis, were looking

2    more to the -- sort of to the spirit of this enhancement,

3    which might tend to tug the other way.   But there is a

4    series of examples at footnote 50 at page 1177, which I

5    won't burden the record with, but I think a review of those

6    would convince someone that this enhancement does not apply

7    under the facts of this case given the I think generally

8    agreed level of this defendant's participation.

9               So to the extent that that was an exception --

10   excuse me, an objection by the United States, that objection

11   is sustained.   I believe the result is a two-level reduction

12   in the offense level to 11; is that right?

13              MR. GAUGUSH:   That is correct, Your Honor.

14              THE COURT:   You agree with that, Mr. Fernandez?

15              MR. FERNANDEZ:   Yes, Your Honor.

16              THE COURT:   So that's 11 and I.

17              Yes, sir.

18              PROBATION OFFICER:   Actually, Your Honor, I'm

19   sorry, I actually believe it reduces to Offense Level 12 by

20   virtue of the fact that we started at 14, if we take away

21   the two, rather than removing three levels for acceptance.

22   I think we remove only two levels, which would produce

23   Level I.

24              MR. GAUGUSH:   Probation is right, Your Honor.

25              THE COURT:   That is right.

                      UNITED STATES DISTRICT COURT
                       MIDDLE DISTRICT OF FLORIDA
                             TAMPA DIVISION
                                                                    9
1             MR. FERNANDEZ:   And as a matter of fact, we had

2    discussed that and noted it in the memorandum.   I didn't

3    know which time the subtraction of the additional one level

4    for acceptance would be added back on.

5             THE COURT:   So that's Offense Level 12, Criminal

6    History Category I.

7             And as I understand, as adjusted, the United

8    States no longer has an objection?

9             MR. GAUGUSH:   Correct.   And, Your Honor, I just

10   want to point something out just so there's no unfinished

11   business with the probation officer's supplement.   They did

12   have as a backup argument that this constituted use of a

13   special skill and I think we should probably just address

14   it.

15            THE COURT:   I'll address it.   I've considered that

16   and I reject it out of hand.   He has special skills, but the

17   fact that he has them or had them available to him doesn't

18   mean that they were involved here and they don't appear to

19   have been.

20            MR. GAUGUSH:   Thank you, Your Honor.

21            THE COURT:   So we are at an offense level of 12

22   and a Criminal History Category I.

23            Let's see.   Mr. Fernandez, have you had an

24   opportunity to review and evaluate the presentence report?

25            MR. FERNANDEZ:   Yes, Your Honor.

                    UNITED STATES DISTRICT COURT
                     MIDDLE DISTRICT OF FLORIDA
                           TAMPA DIVISION
                                                                    10
1               THE COURT:   Mr. Quinn, have you seen the

2    presentence report and discussed it with Mr. Fernandez?

3               THE DEFENDANT:   Yes, Your Honor.

4               THE COURT:   Is there any objection, Mr. Fernandez,

5    to the offense level of 12 and the criminal history category

6    of I?

7               MR. FERNANDEZ:   No, Your Honor.

8               THE COURT:   Is there any objection to the factual

9    content of the presentence report?

10              MR. FERNANDEZ:   After exhaustive analysis, debate,

11   inclusions, omissions and deletions, no.

12              THE COURT:   All right.   Then it is adopted without

13   amendment and we're at 12 and I.

14              At Document 23, Mr. Gaugush, the United States has

15   a motion on behalf of this defendant?

16              MR. GAUGUSH:   Yes, Your Honor.    The government

17   would move the Court to reduce the defendant's guideline

18   offense level by two levels.    From the very beginning, when

19   the government approached the defendant about its intentions

20   to charge him with these offenses, he immediately -- he

21   became very cooperative with us.     And we did negotiate an

22   information and plea agreement to resolve his charges, but

23   it was very clear from day one that he was going to come in

24   and he was going to plead guilty and cooperate against Sam

25   Murad.   That's what he ended up doing.

                      UNITED STATES DISTRICT COURT
                       MIDDLE DISTRICT OF FLORIDA
                             TAMPA DIVISION
                                                                   11
1             We've met with him on several occasions, had

2    extensive phone conversation on a separate occasion and

3    we've talked about Sam Murad, his offense conduct with

4    relation to the J.P. Rule 35 matter.    Mr. Quinn confirmed

5    for us that Sam Murad got paid over $200,000 from this

6    inmate's brother, hid it in the safe deposit box, didn't pay

7    taxes on it.

8             One of the things that Mr. Quinn revealed to us

9    during that cooperation was the fact that Sam Murad was

10   engaged in witness tampering, he was trying to prevent the

11   defendant from cooperating with the FBI.    To some degree, he

12   was successful, Mr. Murad was successful with that.

13   Ultimately, no.

14            But the United States Attorney's Office had been

15   in negotiations with Mr. Murad and his counsel before the

16   defendant pled guilty.    I believe it was only after the

17   defendant pled guilty and agreed to cooperate against

18   Mr. Murad that we were able to negotiate our charges against

19   him and ultimately leading to Mr. Murad's guilty plea to

20   both tax evasion and witness tampering.    So for that, we

21   believe that the defendant is deserving of a two-level

22   reduction in his offense level.

23            THE COURT:     Mr. Fernandez, anything to add to

24   that?

25            MR. FERNANDEZ:     No, Your Honor, just quite

                       UNITED STATES DISTRICT COURT
                        MIDDLE DISTRICT OF FLORIDA
                              TAMPA DIVISION
                                                                       12
1    accurate.

2                THE COURT:   All right.    Well, that motion is due

3    to be granted and the offense level is reduced to ten and

4    Criminal History Category I.     That would be Zone B6 to 12.

5                All right.   Mr. Fernandez, I'll recognize you to

6    advance any matter in mitigation or any matter under 3553

7    that I should consider in arriving at a final and reasonable

8    sentence, including any witnesses you want to offer.        And

9    after that, I'll recognize Mr. Quinn in allocution.

10               MR. FERNANDEZ:   Thank you, Your Honor.   I do not

11   want to repeat what I have written that I know the Court has

12   reviewed in the extensive sentencing memorandum prepared by

13   the defense.

14               I do have some witnesses and we intended to call

15   more.   I appreciate the contact related to the calendaring

16   today that we had ample time.     Nevertheless, as a result of

17   discussions and what has already transpired, it's just

18   somebody's -- a small group and quite representative

19   capacity.

20               I must advise the Court that there were many

21   individuals who wished to come.       I'll note it during

22   allocution later, but a lot of people within the agencies

23   that are presently working there.       I did not think it would

24   be prudent to encourage that.     And those would be people

25   actively at DEA or the Bureau or DHS who have volunteered.

                       UNITED STATES DISTRICT COURT
                        MIDDLE DISTRICT OF FLORIDA
                              TAMPA DIVISION
                                                                    13
1              I have never had the benefit of having so many

2    people from so many places suggest what I should do on a

3    very regular basis, what tactics to follow and certainly

4    what to tell this Court and how to expect a reaction from

5    the Court to everyone else's suggestions.    And this goes

6    from ex-USAs to Assistant United States Attorneys, likewise

7    to a number of special agents in charge and so forth.       So it

8    has been most unique, as a result of which, then, I would

9    like to call just some witnesses and then, again, shortcut

10   the process.   We're at ten now and the only -- and just to

11   alert the Court, based on the testimony that it would

12   supplement, the excerpts that I generated in that lengthy

13   submission from the letters that I am sure that the Court

14   has read --

15             THE COURT:   Uh-huh.

16             MR. FERNANDEZ:   -- which then I thought, well,

17   maybe I should bring another 50 or so.    But I think that the

18   Court by now has gotten the idea of the submissions across

19   the board, including clergy.     We covered everything, a

20   couple of people, you know, within the religious circles,

21   likewise business circles, teachers, family, friends, and

22   then I had to stop the retired personnel of the United

23   States.

24             So on that note, if the Court would allow me to

25   invite, I would like to begin with Bob Davis, who knows

                      UNITED STATES DISTRICT COURT
                       MIDDLE DISTRICT OF FLORIDA
                             TAMPA DIVISION
                                                                    14
1    Mr. Quinn quite well.

2               THE COURT:   Yes, sir.

3               MR. FERNANDEZ:   Yes, I intend to call in sequence

4    and I have my witness list here so that Mr. Gaugush can

5    likewise see it, it's been trimmed down now, followed by

6    Mike Power, Sheryl Loesch, Willie Cancio, and Bob Mazur has

7    infiltrated the process, and so he's going to be the last

8    one.

9               THE COURT:   Good morning, sir.

10              THE WITNESS:   Good morning, sir.

11              THE COURT:   And you'll need to state your name for

12   the record.

13              THE WITNESS:   My name is Robert Davis, D-a-v-i-s.

14              THE COURT:   Okay.   And you want to speak on behalf

15   of Mr. Quinn?

16              THE WITNESS:   Yes, sir, I do.    Thank you for this

17   opportunity to address the Court, Your Honor.

18              THE COURT:   Yes, sir.

19              THE WITNESS:   This has been my life for the past

20   almost 50 years in the legal system.    And as important as

21   the legal system is to me, the friendship that I developed

22   with Mr. Quinn professionally, I've known him for about 30

23   years, and for about 12 years of that we had almost daily

24   contact.   Obviously, working as partners for DEA, we became

25   dependent upon each other and I can't think of a finer man

                     UNITED STATES DISTRICT COURT
                      MIDDLE DISTRICT OF FLORIDA
                            TAMPA DIVISION
                                                                     15
1    to be dependent upon.

2               One of the things I wrote to you, Your Honor, was

3    to say that I think Bob has a unique quality to make people

4    feel like they're his best friend, because he does have a

5    genuine concern and love of support of others.     I felt that

6    for Bob Quinn -- from him and I think he made a lot of

7    people feel that way.

8               That being said, I think that might be what

9    brought us here today.    That genuine concern for others I

10   think might have been misguided in this case.     And I can't

11   really think of a better mitigating circumstance, Your

12   Honor, for you to consider and I ask that you do consider

13   that as -- today.

14              And I thank you again for the opportunity to

15   address this Court and I thank Mr. Fernandez for allowing me

16   to speak on Bob's behalf.

17              THE COURT:   Thank you very much.

18              MR. FERNANDEZ:   Mike Powers.

19              THE COURT:   Good morning, sir.

20              THE WITNESS:   Good morning.    My name is Mike

21   Powers.   I'm actually the agent in charge here for the DEA

22   for many years.    My career started out in Marine Corps, five

23   years in the Marine Corps, and I spent several tours with

24   DEA overseas before I came to Tampa.

25              I would like to speak today about Mr. Quinn, not

                       UNITED STATES DISTRICT COURT
                        MIDDLE DISTRICT OF FLORIDA
                              TAMPA DIVISION
                                                                    16
1    only a personal friend, but someone that I admired for many

2    years.   I think -- when I was in DEA, we made a lot of big

3    cases and we drew them here to Tampa.    In 1987 Mr. Quinn

4    showed up.    He had already been in law enforcement and he

5    bid into my program.   And there were two important things at

6    that point that I felt that most agencies had missed.

7    Number one, the cooperation among agencies, which was

8    severely lacking here in Tampa.     Mr. Quinn was one of the

9    pivot points there.    He brought in all these agencies.   And

10   an imposing man by size had nothing to do with it, it was

11   the charisma that he showed to those agencies.

12              Your Honor, you can't -- you can't embrace

13   agencies if you lie to them.    I found that out, not by any

14   other reason than I knew that if you lie one time, you're

15   going to be in trouble.

16              Second was informants.    Most agents will not work

17   informants to the nth degree.    I had informants for years.

18   Mr. Quinn bid into that.    He had big time informants,

19   international informants.    It's a tough job to run the

20   informants.   Mr. Quinn was as good as anybody I ever met.

21              In my life I met many influential people.    I had,

22   as I said, tours overseas, I spent a year and a half in

23   Vietnam, five years in the Marine Corps, I spent ten years

24   with the state after DEA.    This is the best man that I ever

25   met as an agent.    We have a vast array of people, all who

                      UNITED STATES DISTRICT COURT
                       MIDDLE DISTRICT OF FLORIDA
                             TAMPA DIVISION
                                                                        17
1    would say the same thing that I'm saying, all those people

2    that would get up here and testify for Mr. Quinn.      They all

3    showed up here today in support of him.       All right?

4                In conclusion, I would like to quote two sayings.

5    Number one, leopards don't change their spots.       Mr. Quinn is

6    a good man.   He's not going to change.   All right?       If he

7    made a mistake here, he made a mistake.       I'm somewhat

8    dubious as to the mistake, but that's neither here nor

9    there, he's already pled guilty.

10               Secondly, good men are hard to find.    All right?

11   He is a good man.    I can guarantee with everything I have

12   that there won't be any further problems with Bob Quinn.

13               Thank you, Your Honor.

14               THE COURT:   Thank you, Mr. Powers.

15               MR. FERNANDEZ:   Sheryl Loesch.    This should

16   balance it a bit, Your Honor.

17               THE COURT:   Good morning, Madam Clerk.

18               THE WITNESS:   Good morning, Judge.    I want to tell

19   you a little bit about Bob Quinn.     I've known him for over

20   30 years.    And I know him, it's been an honor to be his

21   friend, and it will continue to be an honor to be his

22   friend.   He is a kind and just and honorable man.     And he

23   was a police officer at USF back in the day when I met him,

24   but that isn't where I met him, I actually met him at

25   church.   And I've always heard that you can gauge a man's

                       UNITED STATES DISTRICT COURT
                        MIDDLE DISTRICT OF FLORIDA
                              TAMPA DIVISION
                                                                      18
1    character by the way he treats his parents.        And at that

2    time, in his late 20s, this man had a very close

3    relationship with his parents.     His parents -- he's an only

4    child, his parents had him late in life, so they were older

5    at that time and he was very concerned about them.

6                And when he decided to seek his career with the

7    DEA, I actually typed his resume when he applied.       He was

8    very concerned about where he would end up when he got out

9    of the academy.    And at that time they could send you

10   anywhere.    But Bob was fortunate through -- not fortunate,

11   through his efforts he graduated number one in his class

12   and, in recognition of that, those number one graduates got

13   to pick where they wanted to work and he picked Tampa so he

14   could come back and be with his parents.       And I know they

15   were very proud of him.      He lost his mother a few years ago

16   and his father just passed away in February.

17               But he has -- he is who he is.     And I want to tell

18   you that whatever sentence is recommended by the government

19   and whatever sentence you decide to impose upon him, nothing

20   that -- nothing that can be recommended will punish him any

21   more than what he's punished -- the punishment he's

22   inflicting on himself.

23               Thank you.

24               THE COURT:   All right.   Thank you.

25               MR. FERNANDEZ:    Willie Cancio.

                       UNITED STATES DISTRICT COURT
                        MIDDLE DISTRICT OF FLORIDA
                              TAMPA DIVISION
                                                                     19
1             THE COURT:     Good morning, sir.    You want to state

2    your name for us?

3             THE WITNESS:     Good morning, Your Honor.   My name

4    is Guillermo Cancio.   I go by Willie.

5             THE COURT:     Will you spell your last name?

6             THE WITNESS:     C-a-n-c-i-o.

7             I have -- Your Honor, I have the unique position

8    that I am not from DEA, I come from the United States

9    Customs Service and also now Homeland Security.      I recently

10   retired, last year.    I started in 1987 --

11            THE COURT:     You don't have a single gray hair in

12   your head, why are you retiring?

13            THE WITNESS:     Twenty-eight years, sir.    I started

14   in 1987 here with the United States Customs Service, an

15   agent, and upon arriving here I was in the Seaport Narcotics

16   Unit with the United States Customs Service and had the

17   distinct pleasure of meeting Bob Quinn immediately.      He had

18   just started himself recently, before that with DEA, and

19   Mr. Powers.    And being that we worked narcotics, we worked

20   hand and hand with DEA.

21            I immediately looked up to Bob from just his

22   pleasantness and his professionalism and we work together

23   day and day.   And, you know, I looked up to him as a mentor.

24   Later on, as the years went by, probably until year 2000,

25   Bob and I became very close.    He's probably the closest

                       UNITED STATES DISTRICT COURT
                        MIDDLE DISTRICT OF FLORIDA
                              TAMPA DIVISION
                                                                    20
1    thing I had to a partner from another agency and we worked

2    numerous investigations together, most of them international

3    narcotics investigations, most of which I worked either as

4    the case agent, but mostly in an undercover capacity, and I

5    would say Bob was kind of like my handler from DEA, if you

6    want to put it that way.    We traveled overseas extensively,

7    Panama, Cuba, the Cayman Islands, sometimes just the two of

8    us, and I always felt that I was with the most professional

9    man I could be with.   I always felt safe.

10              We had some cases that were extensive, you know,

11   multi-hundreds of kilos of cocaine, hundreds of thousands of

12   dollars, never, never did he waiver in his professionalism

13   and his courtesy in working with us and with other agencies.

14   Even during times of some tenuous relations between

15   agencies, he was always the utmost gentleman and remained

16   neutral.   I think that neutrality is kind of maybe what led

17   to him being in this position, just trying to stay neutral.

18              I just -- you know, one of the things I want to

19   say is I left in 2000 myself, went overseas and went to our

20   headquarters to work, and then came back in 2010 as an

21   assistant special agent in charge.    And while I was gone,

22   Bob and I maintained our friendship, maintained our work

23   relationship.   If I ever had a question from DEA, I would be

24   calling Bob.    And when I returned as an assistant agent in

25   charge, it was pleasant to see that nothing had changed,

                       UNITED STATES DISTRICT COURT
                        MIDDLE DISTRICT OF FLORIDA
                              TAMPA DIVISION
                                                                       21
1    everybody still loved Bob, he still was the utmost

2    professional between the agencies.      And he was put in a

3    group and I think the reason he was put in a group called

4    PANEX was because it brought all the agencies together.       I

5    can't say more for this man here.     I look at him as a big

6    brother.

7               I want to finish off, I know there was an

8    unfortunate situation in the lapse of judgment in his -- in

9    his interview, but I know this is a man of faith, this is a

10   man of family, most of all is a man of honor.     As she just

11   said recently, I don't think any punishment given can be

12   more than what he has done to himself.     I have spoken to him

13   personally, I know he's extremely remorseful.

14              I would like to finish off like Mike did with kind

15   of a quote.   The quote is from my wife.    And my wife last

16   night -- she's a very intelligent woman and also from

17   government service and she said, regardless of the outcome

18   today, we should be thanking him for about the 36 years of

19   exceptional service.

20              Thank you, sir.

21              THE COURT:   Thank you very much.

22              MR. FERNANDEZ:    Last is Bob Mazur.   I think we're

23   going to be seeing him soon in the big screen, but --

24              THE COURT:   Good morning.

25              THE WITNESS:   Good morning, Your Honor.

                      UNITED STATES DISTRICT COURT
                       MIDDLE DISTRICT OF FLORIDA
                             TAMPA DIVISION
                                                                    22
1              MR. FERNANDEZ:    Knows Mr. Quinn well.

2              THE WITNESS:    Yes, my name is Robert Mazur and I

3    was a federal agent for 27 years --

4              THE COURT:    Yes, sir.

5              THE WITNESS:    -- and in three agencies, IRS first

6    and then into Customs and that's when I met Bob.    I've known

7    Bob for more than 25 years.

8              I came over to DEA in 1991 and at that time Bob,

9    of course, was there.    I was in group one, he was in group

10   two.   It's pretty close to one another and so we had daily

11   contact frequently.

12             I saw in Bob the most selfless, giving, caring

13   person I've ever met in my life.    I have a different

14   position here, in that, you know, Bob and I are not -- I

15   mean, we're friends, but we're not friends that go to social

16   events all the time.    I saw him in a professional setting,

17   not only when I was an agent, but when I left I became a

18   defense -- an investigator and often worked with law firms

19   that had witnesses or clients that wanted to be substantial

20   cooperators and we would help to bring them to agencies.    So

21   I saw Bob in that setting.    And I can tell you from the

22   janitorial service to the administrative services to the

23   agents to the law enforcement community to the defense

24   attorneys to the defendants, Bob is the same honest,

25   truthful, hard-working person, and I know that what's

                      UNITED STATES DISTRICT COURT
                       MIDDLE DISTRICT OF FLORIDA
                             TAMPA DIVISION
                                                                      23
1    occurred here is definitely not Bob.    We all make mistakes

2    and I certainly have made many, but this is definitely not

3    Bob Quinn.    Bob Quinn is a remarkable person.

4                When he got ready to retire, I spoke with him,

5    because I know how talented and what a wonderful person he

6    is and I wanted him to join the investigative agency that I

7    had.   And he thought about it and came back to me and said,

8    Bob, you know, if they weren't forcing me to retire, I would

9    never leave this office, because I love serving the public

10   and I love this job.   And it didn't surprise me when he went

11   on to the State Attorney's Office as an investigator,

12   because he cares about giving back to the community.     I've

13   not seen very many people in the world that have had that

14   drive.

15               I'm somewhat uniquely positioned, in that in group

16   two my partner was Sam Murad for a number of years.     Sam was

17   definitely a difficult person for everyone to get along with

18   and he was a person that had many troubles.      He was facing

19   his marriage going -- coming apart, he was not fitting well

20   in with everybody else.    It was very easy to take a shunning

21   position.    But Bob didn't.   Bob brought him in.   Bob tried

22   to help him.   Bob actually brought God into his life.    Bob

23   took him to his Bible study class and tried to counsel him

24   on what he could do to be a better person.

25               And I can only imagine the torment within him when

                       UNITED STATES DISTRICT COURT
                        MIDDLE DISTRICT OF FLORIDA
                              TAMPA DIVISION
                                                                   24
1    he was now in a position to answer some questions -- to

2    answer a question that would be very different from the

3    experience he was having trying to mentor someone and I

4    think that that may have fogged his thinking very shortly

5    and caused us to be here where we are.

6               He's paid a tremendous, tremendous price.   Law

7    enforcement and his reputation, aside from family, is the

8    most extraordinarily important thing to him.    Having that

9    marred in any way is a price that I know he's paid

10   extraordinarily heavily with.    Not being able to be a law

11   enforcement officer anymore is taking the most important

12   thing in his life away from him.

13              I just hope you give consideration to all those

14   things.   I think that Bob can serve the law enforcement

15   community, in that he faces his problem and he -- I talked

16   with him about this.    I think -- I couldn't think of a more

17   impactful person to talk to law enforcement officers in an

18   academy to help them to understand how important it is to

19   have complete transparency throughout their entire career.

20              THE COURT:   I read that in your letter that you

21   submitted.

22              THE WITNESS:   And if the law enforcement community

23   would allow it, I know Bob would volunteer to do that.

24              Just thank you for giving me the opportunity, Your

25   Honor, to share that with you and I -- it really tears my

                      UNITED STATES DISTRICT COURT
                       MIDDLE DISTRICT OF FLORIDA
                             TAMPA DIVISION
                                                                   25
1    heart to even be here.

2             THE COURT:     I bet.   Well, thank you and it's good

3    to see you again.

4             MR. FERNANDEZ:     Your Honor, I would rely on the

5    excerpts, because as well as the full bodies of the letters

6    that you consider, this is not the kind of case that I would

7    have trouble bringing a hundred people before the Court.

8    You get the idea, you've been around a long time.    You do

9    have white hair, as a matter of fact.

10            THE COURT:     I do.

11            MR. FERNANDEZ:     But I had it much before you.

12            THE COURT:     What's left of it.

13            MR. FERNANDEZ:     So there's no point in rehashing.

14   This is a unique case and if you would like I can make a

15   statement, I believe the government may.     If there's

16   additional matters you would like to consider --

17            THE COURT:     Well, I was going to ask Mr. Quinn if

18   he wanted to be -- have an opportunity to speak in

19   allocution.

20            As you know, you're entitled to do so, so I'll --

21            THE DEFENDANT:     Thank you, Your Honor.

22            THE COURT:     Yes, sir.

23            THE DEFENDANT:     First of all, I would like to

24   thank Mr. Fernandez and Mr. Alvarez for representing me in

25   this case.    They've been insightful and courteous and helped

                      UNITED STATES DISTRICT COURT
                       MIDDLE DISTRICT OF FLORIDA
                             TAMPA DIVISION
                                                                    26
1    me quite a bit.

2               To the agents, to the two FBI agents that are

3    here, Special Agent Williams and Special Agents Billings, I

4    told you before I apologize.    I did not mean any disrespect,

5    but I did treat you with disrespect, and I'm sorry, when I

6    did not tell you the truth.    I apologize, again, here in

7    court.

8               To the government, today is the first day I've met

9    Ms. Thomas.   My attorney has told me that she is -- has been

10   fair and professional throughout this.   Mr. Gaugush has been

11   nothing but a gentleman since the beginning.     He's been

12   respectful and he has an excellent reputation.     I never

13   worked with him when I was an agent and both these

14   attorneys, in talking with recently retired agents and

15   agents that work now, they both have great reputations and

16   they're well deserved.

17              To the people that are here, and I appreciate

18   those that wanted to talk and those of you who took the time

19   to come today, for those that spoke, I appreciate your kind

20   words.   The truth is that I'm far from perfect.    Even though

21   you hear them speak, it sounds probably a lot better than it

22   is.   But I'm far from perfect and in this case I take

23   responsibility for what I've done.    It was a mistake.   No

24   one asked me to lie, it was on me.

25              And I know there's some agents from my agency here

                       UNITED STATES DISTRICT COURT
                        MIDDLE DISTRICT OF FLORIDA
                              TAMPA DIVISION
                                                                   27
1    today and I know there's some FBI agents here today and I

2    don't want this to reflect negatively on them at all, my

3    behavior here.   I'm ashamed of it.    I haven't slept much in

4    the last week and, as you can imagine, this is a little bit

5    surreal for me standing on this side.    So I'll just stop

6    there and say I just want to be clear that I blame no one

7    but myself in this.

8             THE COURT:    Even for me it is an image that does

9    not compute correctly.    All right.   Thank you very much.

10            THE DEFENDANT:     Thank you, Your Honor.

11            THE COURT:    Mr. Gaugush, what says the United

12   States with respect to a reasonable sentence for Mr. Quinn?

13            MR. GAUGUSH:     Well, Your Honor, first, we would

14   just like to start off with given the fact that the

15   defendant has had a very longstanding relationship with our

16   office, it's just important for us to communicate to the

17   Court that prior to this case we did not have any type of

18   relationship with the defendant, never worked a case with

19   him, never interacted with him.    The extent of it was seeing

20   him walk into someone's office and actually not knowing

21   necessarily who he was.    And the reason why we just want the

22   Court to know this is that whatever recommendations we've

23   made throughout the course of this case and we're making

24   today are not based on any sense of personal affection for

25   the defendant.   We don't know him, we don't owe him, we just

                      UNITED STATES DISTRICT COURT
                       MIDDLE DISTRICT OF FLORIDA
                             TAMPA DIVISION
                                                                     28
1    owe him fairness just like everyone else.

2               There might be some people in the community,

3    perhaps even in this courtroom today, who are wondering why

4    the government prosecuted the defendant given the fact that

5    he has had an illustrious career at DEA and has served

6    honorably during that career.    It is because, and it is very

7    simple, that simply no man is above the law.    That maxim is

8    spoken often to the point of probably even being cliche, but

9    it can't be said enough.

10              I think irrespective of what this Court does

11   today, the prosecution of the defendant does send a message

12   of deterrence to the law enforcement community that if you

13   break the law you will be prosecuted irrespective of who you

14   are, how revered you may be, how respected you may be.

15   Because if the United States Attorney's Office is going to

16   prosecute the Bob Quinns of the world, well, then agents

17   beware.   So it's important for us to let the community know

18   that.

19              The role of a special agent has a special place in

20   the Department of Justice.   We rely upon special agents for

21   almost everything in terms of what we do in this job.     And

22   most of all we rely upon their candor.   We can't do our jobs

23   unless they're honest with us.   Imagine from the Court's

24   perspective if lawyers weren't honest and we just came into

25   court and lied all the time.    So candor is one of the most

                      UNITED STATES DISTRICT COURT
                       MIDDLE DISTRICT OF FLORIDA
                             TAMPA DIVISION
                                                                      29
1    important things.    And I'm sure it happens, but --

2                THE COURT:   I've suspected it once or twice.

3                MR. GAUGUSH:   I'm sure it happens.   But it makes

4    this job difficult, if not impossible.    We come into court,

5    we are expected to, as we often say, wear the white hat,

6    always speak truth no matter how ugly it might be.     And in

7    this case the defendant owed a duty of candor to his fellow

8    agents.   Not just to the community or to the United States

9    Attorney's Office, it was to those agents sitting back

10   there.    And he violated that duty.

11               Now, notwithstanding the fact that we're

12   attorneys, we are human beings as well and we do understand

13   that no one is perfect and we also understand that a man

14   without loyalty is a man without friends.    But when you work

15   at the Department of Justice, it's not as simple as that.

16   We understand he had a friendship with Sam Murad.      I'm sure

17   there are people who can't even comprehend having a friend

18   with Sam Murad, but he had one.     And we understand he had a

19   loyalty to Mr. Murad and when he was being interviewed by

20   the FBI, he felt that tug of divided loyalty and he chose

21   wrong and there have to be consequences for that.

22               So notwithstanding all of that, we have discussed

23   at length what we think an appropriate punishment should be.

24   We understand he's already been punished by his reputation

25   being ruined, the shame of being convicted of a felony

                       UNITED STATES DISTRICT COURT
                        MIDDLE DISTRICT OF FLORIDA
                              TAMPA DIVISION
                                                                     30
1    offense.    He has spent 30 years working in the law

2    enforcement community and he's going to lose or he has lost

3    the right to carry a firearm, which means he's not going to

4    be in that line of work.     I know he lost his job at the

5    State Attorney's Office because of this.     He's been cast out

6    by the United States Attorney's Office as persona non grata,

7    not welcome.   And he has the additional humiliation of

8    spending his last appearance in federal court with me

9    referring to him as the defendant as opposed to Agent Quinn.

10               So in light of all that, our recommendation is

11   that adding a prison term is not necessary in this case to

12   that list of punishments.     Our recommendation would be a

13   three-year term of probation, at least a 10,000-dollar fine,

14   he does have an ability to pay, and at least a hundred hours

15   of community service.

16               THE COURT:   All right.   Thank you, Mr. Gaugush.

17   Anything further from the United States?

18               MR. GAUGUSH:   No, Your Honor.

19               THE COURT:   Is there any reason not to proceed to

20   sentence?

21               MR. GAUGUSH:   No, Your Honor.

22               THE COURT:   Mr. Fernandez, anything further from

23   the defense?

24               MR. FERNANDEZ:   Your Honor, I intended to speak.

25               THE COURT:   You're invited to do so.

                       UNITED STATES DISTRICT COURT
                        MIDDLE DISTRICT OF FLORIDA
                              TAMPA DIVISION
                                                                     31
1                MR. FERNANDEZ:   But I have decided that you have

2    heard just about everything that you need to hear.    The only

3    quote that I would like to repeat is something that flashed

4    out recently around the 18th century poet -- Mr. Alvarez and

5    I were discussing Alexander Pope that indicated that to err

6    is human, to forgive divine.

7                That coupled with how I was moved by a letter

8    written by Bob Davis, because of the evolution of the

9    defense in this case, as Mr. Powers walked into my office

10   with Mr. Quinn and how I have I believe written how I found

11   Mr. Quinn that first day that he spoke to me, how somber and

12   morose he was, how he looked at the mirror in my office and

13   just immediately looked down, despondent, and did not wish

14   to discuss the merits of any defense to which there was

15   none, to be frank with the Court, as the case unfolded and I

16   gained something which I rarely do.     This is kind of a

17   sunset.    Despite the fact that some people may not want to

18   recognize it when you get to a certain age, it's the sunset

19   of a career.

20               And so one can look back and recognize that, for

21   instance, I have noticed that I have not befriended, meaning

22   on a social level, perhaps more than a handful of my

23   clients.    I've represented more judges and congressmen than

24   I have defendants that I had befriended.    And by the way,

25   none of those are my friends, you know, the ones that I just

                       UNITED STATES DISTRICT COURT
                        MIDDLE DISTRICT OF FLORIDA
                              TAMPA DIVISION
                                                                    32
1    previously mentioned, the political figures.     And when I

2    wrote -- when I saw what Bob Davis had written, it touched

3    me, because this man, just like with everyone else, the

4    character that he displays, the loyalty that he refers to,

5    the quality of a person that he is, the commonality of

6    commentary from all whose lives he has touched, I want to be

7    his friend too.    It's kind of like I'm honored by this

8    relationship and the way that it has brought me together to

9    him and broke that streak.   So there are a lot of dynamics

10   at play here, it's been a very positive thing.

11            I could add to what you can already imagine and

12   have heard about what this has done to Mr. Quinn, because of

13   how he felt about the seal behind Your Honor and how he has

14   told me repeatedly he disgraced his daughter and his family

15   and his friends and his agency and the government.

16            He has asked me countless times, regardless of

17   what Mr. Gaugush has said or would say how he feels about

18   handling a very difficult situation, because I could tell

19   you that both Ms. Thomas and Mr. Gaugush, they probably

20   didn't ask for this case.    And they have been standouts in

21   terms of collegiality and spirit handling a very difficult

22   situation.

23            So, you know, everybody pretty much knows, again,

24   as I noted before, I'm honored to have this battery of men

25   and women who have done so much for this nation, just like

                       UNITED STATES DISTRICT COURT
                        MIDDLE DISTRICT OF FLORIDA
                              TAMPA DIVISION
                                                                   33
1    Mr. Quinn, come here today and witness this event.    All that

2    I have asked know the somewhat intimate details of what

3    happened, because his remorse was such that he did not want

4    to cloud what happened or suggest or depreciate the

5    seriousness of the offense or promote any disrespect within

6    them just like Mr. Gaugush is concerned about.

7               So the message has been loud and the message has

8    been received clearly.    More importantly, the man to my left

9    here that towers both in size and I think based on his

10   qualities above many, despite the fact that he recognizes

11   that he has many faults that I have yet to find, by the way,

12   still it's very moving because of the fact that in the

13   Adelson quote that I made part of the sentencing memorandum

14   and about all these factors, a lifetime of good and service

15   and honor, this is the day that it comes to bear, this is

16   the day where it's critical that all of that comes into

17   play.   And again, that's why that is part of the submission.

18              So in closing, I intended to say and will repeat

19   again, as the poet said, to err, which he did, is human, and

20   I hate to put you in the spot, but to forgive is divine.

21              Thank you, Judge.

22              THE COURT:   Well, I've been doing this a long time

23   and forgiveness is personal and sentencing is a duty of

24   office.   So personally forgiveness is available and granted.

25   Sentencing is another matter.

                      UNITED STATES DISTRICT COURT
                       MIDDLE DISTRICT OF FLORIDA
                             TAMPA DIVISION
                                                                    34
1               Well, Mr. Quinn, I read this all once and then I

2    read it again, all the letters.   I didn't read them as

3    carefully the second time as the first time.    But counsel

4    submitted a lengthy memorandum, which I also read.      And, of

5    course, although you and I have no connection outside the

6    courtroom, I've seen you many times --

7               THE DEFENDANT:   Yes, sir.

8               THE COURT:   -- always serving well and honorably.

9    There were none of those backstage foul-ups or mess-ups that

10   sometimes occur that I remember in any of your cases and I

11   was aware as a District Judge that you were regarded as a

12   leader and model in your community.     That's pretty

13   conspicuous.

14              And I read what happened.    And, of course, my job

15   is to attempt to ascribe characteristics to it.    How serious

16   is it?   What sort of event was it in the community?    What

17   does it require?   And there are a number of factors to be

18   considered in that, not a one of which is strange to you.

19              A law enforcement officer, particularly a federal

20   law enforcement officer, particularly a prominent and

21   admired law enforcement officer, engaging in a -- I don't

22   want to call it a course of conduct, but conduct that

23   constitutes a felony against the United States is a serious

24   business and it immediately has implications outside that

25   individual defendant's case, because probably more -- more

                      UNITED STATES DISTRICT COURT
                       MIDDLE DISTRICT OF FLORIDA
                             TAMPA DIVISION
                                                                    35
1    so than is typically the case, by which I mean more so than

2    the community as a whole observes a typical sentence and

3    extracts from it some lesson about the law.      When a

4    prominent law enforcement official is himself indicted, the

5    balance of the law enforcement community looks and will

6    extract some lesson from the sentence that results.

7                Of course, it's necessary that a sentence convey

8    to all who look the need to comply with the law when it's

9    easy and when it's hard, when it's personally comfortable

10   and when it's personally uncomfortable, and when it has no

11   personal consequences and when it does.   And the fact is

12   that someone in your position, much like someone in mine or

13   someone in Mr. Gaugush's, would have a greater obligation to

14   be mindful of the expectations that attend our duty and our

15   service.

16               On the other hand, it's not necessary that someone

17   who, out of competing loyalties that all of us might

18   understand, failed in a moment to comply with their own

19   standard.    It strikes me that that's probably a fair

20   rendering of what happened here, in a window of time in a

21   circumstance that you perhaps found morally confusing or

22   emotionally confusing that you resolved a moral conundrum

23   wrongly.    It appears that you made no profit from it and it

24   was not a scheme of your design.

25               So with those sorts of things in mind, it's

                       UNITED STATES DISTRICT COURT
                        MIDDLE DISTRICT OF FLORIDA
                              TAMPA DIVISION
                                                                    36
1    necessary to make an assessment and I did so, as always

2    independently, looking at the array of matters that I'm

3    required to consider.    To make a long story short, I agree

4    with the United States that given the totality of

5    circumstances here, there is no benefit, either to you or to

6    the community, in incarcerating someone who represents no

7    threat to the community simply to make some sort of

8    demonstration or to make something vivid that otherwise need

9    not be made vivid.   So I conclude as follows:

10              That pursuant to the Sentencing Reform Act of

11   1984, to the extent that it is applicable after United

12   States vs. Booker, and pursuant to 18 U.S.C. 3553, that

13   Robert Joseph Quinn should be placed on probation for a term

14   of 36 months.

15              While on probation, he should comply with the

16   standard conditions adopted in the Middle District of

17   Florida.

18              The United States has recommended a fine of

19   $10,000.

20              Mr. Fernandez, did you want to be heard with

21   respect to the imposition of a fine?

22              MR. FERNANDEZ:   No, Your Honor, I'll agree with

23   the government.

24              THE COURT:   All right.   Then I will impose a fine

25   of $10,000 and I'll sentence you to community service of 200

                       UNITED STATES DISTRICT COURT
                        MIDDLE DISTRICT OF FLORIDA
                              TAMPA DIVISION
                                                                     37
1    hours.

2             And to the extent that you appear before any

3    assemblies of law enforcement officials to provide them the

4    benefit of your experiences, I think that should be credited

5    against your community service hours.

6             I'm required to levy a special assessment of $100

7    and I do so.   It's due immediately.

8             I have, of course, considered the policies and

9    Guidelines of the United States Sentencing Commission, I

10   have considered the advisory guideline range that's derived

11   from them, I have considered the factors arrayed at

12   18 U.S.C. 3553(a).   I conclude that the announced sentence

13   is sufficient, but not greater than necessary, to comply

14   with the statutory purposes of sentencing.

15            The reason for that is simple and implicit in the

16   history of this -- of this action.     This defendant

17   manifestly has no criminal history and there's no need to

18   protect the community from him in any way.

19            There is no material reason to suspect recidivist

20   activity of any sort.   And I suspect that the array of

21   punishments that he has visited on himself already probably

22   exceed that which is necessary to accomplish any remedial

23   and -- effects that are necessary.     So a term of probation

24   is quite sufficient to satisfy the statutory purposes of

25   sentencing without any need for incarceration.

                      UNITED STATES DISTRICT COURT
                       MIDDLE DISTRICT OF FLORIDA
                             TAMPA DIVISION
                                                                  38
1             Does counsel for the United States or the defense

2    object to the sentence or the manner of its announcement?

3             Mr. Gaugush?

4             MR. GAUGUSH:   No objection, Your Honor.

5             THE COURT:   Mr. Fernandez?

6             MR. FERNANDEZ:   No objection, Your Honor.

7             THE COURT:   All right.   Mr. Quinn, you do have the

8    right to appeal from this judgment and sentence.    Very

9    quickly, I'll say that you have 14 days within which to

10   appeal and you are entitled to counsel on appeal.   If you

11   can't afford one, one would be provided for you.

12            Anything further from the United States?

13            MR. GAUGUSH:   Nothing further, Your Honor.

14            THE COURT:   Anything further from the defense?

15            MR. FERNANDEZ:   Just thank the Court.

16            THE COURT:   All right.   And good luck to you,

17   Mr. Quinn.

18            We are in adjournment.

19                    (Proceedings concluded.)

20

21

22

23

24

25

                    UNITED STATES DISTRICT COURT
                     MIDDLE DISTRICT OF FLORIDA
                           TAMPA DIVISION
                                                               39
1    UNITED STATES DISTRICT COURT   )
                                    )
2    MIDDLE DISTRICT OF FLORIDA     )

3
                   REPORTER TRANSCRIPT CERTIFICATE
4

5              I, Howard W. Jones, Official Court Reporter for
     the United States District Court, Middle District of
6    Florida, certify, pursuant to Section 753, Title 28, United
     States Code, that the foregoing is a true and correct
7    transcription of the stenographic notes taken by the
     undersigned in the above-entitled matter (Pages 1 through 38
8    inclusive) and that the transcript page format is in
     conformance with the regulations of the Judicial Conference
9    of the United States of America.

10
                             /s      Howard W. Jones
11
                             __________________________
12                           Howard W. Jones, RPR, FCRR
                             Official Court Reporter
13                           United States District Court
                             Middle District of Florida
14                           Tampa Division
                             Date: 09/18/19
15

16

17

18

19

20

21

22

23

24

25

                    UNITED STATES DISTRICT COURT
                     MIDDLE DISTRICT OF FLORIDA
                           TAMPA DIVISION
                                      21 [2] 4/14 5/23                      academy [2] 18/9 24/18
                                      23 [1] 10/14                          acceptance [2] 8/21 9/4
MR. FERNANDEZ: [27] 2/15 5/22
6/15 6/23 6/25 8/15 9/1 9/25 10/7     23JSS [1] 1/5                         accepts [1] 3/1
                                             22/7                           accompanied [1] 2/11
10/10 11/25 12/10 13/16 14/3 15/18 25 [1]
17/15 18/25 21/22 22/1 25/4 25/11     27 [1] 22/3                           accomplish [1] 37/22
                                      28 [1] 39/6                           accord [1] 3/11
25/13 30/24 31/1 36/22 38/6 38/15
                                                                            accurate [1] 12/1
MR. GAUGUSH: [16] 2/9 3/19            3                                     acknowledgment [1] 7/25
4/11 5/2 5/5 8/13 8/24 9/9 9/20 10/16 30 [3] 14/22 17/20 30/1
27/13 29/3 30/18 30/21 38/4 38/13 3200 [1] 1/15                             across [1] 13/18
                                                                            Act [1] 36/10
PROBATION OFFICER: [2] 7/7 33602 [2] 1/16 1/22
8/18                                                                        action [1] 37/16
                                      33609 [1] 1/19                        actively [1] 12/25
THE COURT: [62]                       35 [1] 11/4                           activity [1] 37/20
THE DEFENDANT: [6] 2/20 10/3 3553 [4] 3/10 12/6 36/12 37/12
25/21 25/23 27/10 34/7                                                      actually [10] 4/13 5/6 7/20 8/18 8/19
                                      36 [2] 21/18 36/14                     15/21 17/24 18/7 23/22 27/20
THE WITNESS: [13] 14/10 14/13 38 [1] 39/7
14/16 14/19 15/20 17/18 19/3 19/6 3B1.3 [1] 4/17                            add [3] 6/7 11/23 32/11
19/13 21/25 22/2 22/5 24/22                                                 added [1] 9/4
                                                                            adding [1] 30/11
                                       4
$                                                                           additional [4] 5/8 9/3 25/16 30/7
                                       400 [1] 1/15                         address [4] 9/13 9/15 14/17 15/15
$10,000 [2] 36/19 36/25                451 [1] 2/6
$100 [1] 37/6                                                               addressed [1] 6/9
$200,000 [1] 11/5                      5                                    Adelson [1] 33/13
                                                                            adjournment [1] 38/18
/                                      50 [3] 8/4 13/17 14/20               adjudges [1] 3/2
                                       5024 [1] 1/22                        adjusted [1] 9/7
/s [1] 39/10                           54 [1] 4/14                          Administration [1] 5/16
0                                      5991 [1] 1/20                        administrative [1] 22/22
09/18/19 [1] 39/14                     6                                    admired [2] 16/1 34/21
                                       6000 [1] 1/16                        adopted [2] 10/12 36/16
1                                                                           advance [1] 12/6
                                       62 [1] 4/14
10,000-dollar [1] 30/13                                                     advise [1] 12/20
1001 [2] 2/25 4/5                      7                                    advisory [2] 3/6 37/10
109 [1] 1/19                           753 [1] 39/6                         affection [1] 27/24
11 [3] 1/5 8/12 8/16                                                        afford [1] 38/11
1177 [2] 7/15 8/4                      8                                    after [6] 7/19 10/10 11/16 12/9
12 [7] 8/19 9/5 9/21 10/5 10/13 12/4   801 [1] 1/21                          16/24 36/11
 14/23                                 813/251-5991 [1] 1/20                again [8] 13/9 15/14 25/3 26/6 32/23
14 [1] 8/20                            813/274-6000 [1] 1/16                 33/17 33/19 34/2
14 days [1] 38/9                       813/301-5024 [1] 1/22                against [5] 10/24 11/17 11/18 34/23
15-criminal-451 [1] 2/6                8:15-cr-451-T-23JSS [1] 1/5           37/5
15A [1] 1/21                           8:34 [1] 1/6                         age [1] 31/18
17 [1] 4/5                                                                  agencies [12] 12/22 16/6 16/7 16/9
18 [2] 2/25 36/12                      9                                     16/11 16/13 20/13 20/15 21/2 21/4
18 U.S.C [2] 3/10 37/12                9:36 [1] 1/6                          22/5 22/20
18th [1] 31/4                                                               agency [4] 20/1 23/6 26/25 32/15
19 [1] 39/14                           A                                    agent [14] 4/4 5/16 15/21 16/25
1984 [1] 36/11                         A.J [1] 1/18                          19/15 20/4 20/21 20/24 22/3 22/17
1987 [3] 16/3 19/10 19/14              A.J. [1] 2/16                         26/3 26/13 28/19 30/9
1991 [1] 22/8                          A.J. Alvarez [1] 2/16                agents [15] 2/11 13/7 16/16 22/23
                                       a.m [1] 1/6                           26/2 26/2 26/3 26/14 26/15 26/25
2                                      ability [1] 30/14                     27/1 28/16 28/20 29/8 29/9
200 [1] 36/25                          able [2] 11/18 24/10                 ago [1] 18/15
2000 [2] 19/24 20/19                   about [20] 5/13 10/19 11/3 14/22     agree [4] 7/19 8/14 36/3 36/22
2010 [1] 20/20                          14/23 15/25 17/19 18/5 18/8 21/18   agreed [2] 8/8 11/17
2013 [1] 4/20                           23/7 23/12 24/16 31/2 32/12 32/13   agreement [2] 5/23 10/22
2014 [1] 4/6                            32/17 33/6 33/14 35/3               aided [1] 1/25
2015 [1] 2/21                          above [4] 7/1 28/7 33/10 39/7        alert [1] 13/11
2016 [1] 1/5                           above-entitled [1] 39/7              ALEXANDER [2] 1/14 31/5
20s [1] 18/2                           abuse [3] 3/22 4/2 5/11              all [41]
20th [1] 2/21                          abused [1] 5/14                      allocution [3] 12/9 12/22 25/19
A                                    array [3] 16/25 36/2 37/20              being [8] 15/8 19/19 20/17 24/10
                                     arrayed [1] 37/11                       28/8 29/19 29/25 29/25
allow [2] 13/24 24/23
                                     arriving [3] 3/10 12/7 19/15            beings [1] 29/12
allowing [1] 15/15
                                     as [56]                                 believe [10] 4/1 5/17 5/24 6/20 8/11
almost [3] 14/20 14/23 28/21
along [2] 5/6 23/17                  ascribe [1] 34/15                       8/19 11/16 11/21 25/15 31/10
                                     ashamed [1] 27/3                        believed [1] 5/11
already [6] 12/17 16/4 17/9 29/24
 32/11 37/21                         aside [1] 24/7                          believes [1] 4/17
                                     ask [3] 15/12 25/17 32/20               benefit [3] 13/1 36/5 37/4
also [6] 2/11 2/16 19/9 21/16 29/13
 34/4                                asked [3] 26/24 32/16 33/2              best [2] 15/4 16/24
                                     asking [1] 3/12                         bet [1] 25/2
although [1] 34/5
                                     assemblies [1] 37/3                     better [5] 7/23 7/23 15/11 23/24
ALVAREZ [4] 1/18 2/16 25/24 31/4
                                     assessment [2] 36/1 37/6                26/21
always [8] 6/21 17/25 20/8 20/9
 20/15 29/6 34/8 36/1                assistant [4] 1/15 13/6 20/21 20/24     between [2] 20/14 21/2
                                     assuming [1] 5/4                        beware [1] 28/17
am [3] 5/4 13/13 19/8
                                     assumption [1] 5/6                      Bible [1] 23/23
amendment [1] 10/13
                                     attempt [1] 34/15                       bid [2] 16/5 16/18
AMERICA [3] 1/3 2/7 39/9
                                     attend [1] 35/14                        big [4] 16/2 16/18 21/5 21/23
among [1] 16/7
ample [1] 12/16                      attention [1] 3/9                       Billings [2] 2/12 26/3
                                     attorney [1] 26/9                       bit [4] 17/16 17/19 26/1 27/4
analysis [2] 8/1 10/10
                                     Attorney's [6] 11/14 23/11 28/15        blame [1] 27/6
announced [1] 37/12
                                      29/9 30/5 30/6                         board [1] 13/19
announcement [1] 38/2
                                     attorneys  [5] 1/15 13/6 22/24 26/14    Bob [37] 2/16 13/25 14/6 15/3 15/6
another [4] 13/17 20/1 22/10 33/25
                                      29/12                                  17/12 17/19 18/10 19/17 19/21 19/25
answer [2] 24/1 24/2
                                     authority [1] 6/18                      20/5 20/22 20/24 21/1 21/22 22/6
any [23] 3/9 10/4 10/8 12/6 12/6
                                                    9/17 33/24               22/7 22/8 22/12 22/14 22/21 22/24
 12/8 16/13 17/12 18/20 21/11 24/9 available [2]
                                                  1/19 1/21                  23/1 23/3 23/3 23/8 23/21 23/21
 26/4 27/17 27/24 30/19 31/14 33/5 Avenue [2]
                                                 34/11                       23/21 23/22 23/22 24/14 24/23 28/16
 34/10 37/2 37/18 37/20 37/22 37/25 aware [1]
                                     away  [3]  8/20 18/16 24/12             31/8 32/2
anybody [1] 16/20
                                                                             Bob's [1] 15/16
anymore [1] 24/11                    B                                       bodies [1] 25/5
anything [7] 6/7 6/23 11/23 30/17 B6 [1] 12/4
 30/22 38/12 38/14                                                           Booker [1] 36/12
                                     back [8] 9/4 17/23 18/14 20/20 23/7     both [10] 2/13 2/18 3/8 6/9 7/21
anywhere [1] 18/10                    23/12 29/9 31/20                       11/20 26/13 26/15 32/19 33/9
apart [1] 23/19                      backstage [1] 34/9                      bottom [1] 7/22
apologize [2] 26/4 26/6              backup [1] 9/12
appeal [3] 38/8 38/10 38/10                                                  Bowman [1] 7/14
                                     balance [3] 6/16 17/16 35/5             box [1] 11/6
appear [3] 3/9 9/18 37/2             Barakat [2] 4/12 5/10                   break [1] 28/13
appearance [1] 30/8                  based [3] 13/11 27/24 33/9              bring [2] 13/17 22/20
APPEARANCES [1] 1/13                 basis [2] 3/21 13/3                     bringing [1] 25/7
appearing [1] 2/17                   battery [1] 32/24                       broke [1] 32/9
appears [2] 6/18 35/23               be [53]                                 brother [2] 11/6 21/6
appended [1] 4/13                    bear [1] 33/15                          brought [6] 15/9 16/9 21/4 23/21
applicable [4] 3/11 3/23 6/20 36/11 became [4] 10/21 14/24 19/25 22/17
                                                                             23/22 32/8
application [2] 3/16 7/16            because [18] 4/3 6/8 15/4 21/4 23/5
applied [1] 18/7                                                             burden [3] 6/18 6/22 8/5
                                      23/9 23/12 25/5 28/6 28/15 30/5 31/8   Bureau [1] 12/25
applies [3] 4/2 4/8 4/18              32/3 32/12 32/18 33/3 33/12 34/25      business [3] 9/11 13/21 34/24
apply [5] 5/6 5/7 7/20 7/24 8/6      been [24] 4/13 6/5 6/8 6/9 9/19
appreciate [3] 12/15 26/17 26/19      11/14 13/8 14/5 14/19 15/10 16/4       C
approach [1] 2/4                      17/20 25/8 25/25 26/9 26/10 26/11      C-a-n-c-i-o [1] 19/6
approached [1] 10/19                  29/24 30/5 32/10 32/20 33/7 33/8       calculating [1] 3/6
appropriate [2] 6/16 29/23            33/22                                  calendaring [1] 12/15
April [1] 4/5                        before [10] 1/11 5/7 11/15 15/24        call [4] 12/14 13/9 14/3 34/22
April 17 [1] 4/5                      19/18 25/7 25/11 26/4 32/24 37/2       called [2] 2/2 21/3
are [27] 2/6 4/12 4/20 4/20 5/4 5/22 befriended [2] 31/21 31/24              calling [1] 20/24
 7/17 9/21 12/23 17/10 19/12 22/14 begin [2] 3/12 13/25                      came [5] 15/24 20/20 22/8 23/7
 24/5 26/2 26/17 27/24 28/3 28/14    beginning [2] 10/18 26/11                28/24
 29/5 29/12 29/17 31/25 32/9 34/17 behalf [7] 2/10 2/16 2/17 3/13 10/15      can [13] 2/4 14/4 17/11 17/25 18/20
 37/23 38/10 38/18                    14/14 15/16                             21/11 22/21 23/25 24/14 25/14 27/4
argument [3] 6/1 6/16 9/12           behavior [1] 27/3                        31/20 32/11
around [2] 25/8 31/4                 behind [1] 32/13                        can't [9] 14/25 15/10 16/12 16/12
C                                     Code [2] 2/25 39/6                      Corps [3] 15/22 15/23 16/23
                                      collegiality [1] 32/21                  correct [3] 8/13 9/9 39/6
can't... [5] 21/5 28/9 28/22 29/17
 38/11                                come [7] 10/23 12/21 18/14 19/8         correctly [1] 27/9
                                       26/19 29/4 33/1                        could [6] 18/9 18/14 20/9 23/24
Cancio [3] 14/6 18/25 19/4
candid [1] 6/1                        comes  [2] 33/15 33/16                   32/11 32/18
                                      comfortable     [1] 35/9                couldn't [1] 24/16
candor [3] 28/22 28/25 29/7
                                      coming  [1]    23/19                    counsel [6] 2/4 11/15 23/23 34/3
capacity [2] 12/19 20/4
                                      commentary [1] 32/6                      38/1 38/10
care [1] 7/13
                                      Commission [1] 37/9                     Count [1] 2/22
career [6] 15/22 18/6 24/19 28/5
 28/6 31/19                           common [1] 5/14                         countless [1] 32/16
                                      commonality [1] 32/5                    couple [1] 13/20
carefully [1] 34/3
                                      communicate [1] 27/16                   coupled [1] 31/7
cares [1] 23/12
                                      community [19] 22/23 23/12 24/15        course [8] 5/14 22/9 27/23 34/5
caring [1] 22/12
                                       24/22 28/2 28/12 28/17 29/8 30/2        34/14 34/22 35/7 37/8
carry [1] 30/3
                                       30/15 34/12 34/16 35/2 35/5 36/6       court [30] 1/1 1/21 2/2 6/20 10/17
case [24] 1/5 2/6 3/20 3/23 4/1 4/6
                                       36/7 36/25 37/5 37/18                   12/11 12/20 13/4 13/5 13/11 13/13
 5/10 8/7 15/10 20/4 25/6 25/14 25/25
 26/22 27/17 27/18 27/23 29/7 30/11   competing    [1] 35/17                   13/18 13/24 14/17 15/15 25/7 26/7
 31/9 31/15 32/20 34/25 35/1          complete   [1]   24/19                   27/17 27/22 28/10 28/25 29/4 30/8
                                      comply  [4]    35/8 35/18 36/15 37/13    31/15 38/15 39/1 39/5 39/5 39/12
cases [10] 3/24 4/1 4/16 4/22 5/8
 5/17 7/23 16/3 20/10 34/10           comprehend [1] 29/17                     39/13
                                      compute [1] 27/9                        Court's [1] 28/23
cast [1] 30/5
                                      computer [1] 1/25                       courteous [1] 25/25
category [4] 9/6 9/22 10/5 12/4
                                      computer-aided [1] 1/25                 courtesy [1] 20/13
Category I [3] 9/6 9/22 12/4
                                      concern [3] 6/25 15/5 15/9              courtroom [2] 28/3 34/6
caused [1] 24/5
                                      concerned [3] 18/5 18/8 33/6            Courts [1] 4/15
Cayman [1] 20/7
                                      conclude [2] 36/9 37/12                 covered [1] 13/19
century [1] 31/4
                                      concluded [1] 38/19                     cr [1] 1/5
certain [1] 31/18
                                      conclusion [1] 17/4                     credited [1] 37/4
certainly [2] 13/3 23/2
                                      conditions [1] 36/16                    criminal [6] 2/6 9/5 9/22 10/5 12/4
CERTIFICATE [1] 39/3
                                      conduct [6] 4/10 4/18 4/20 11/3          37/17
certify [1] 39/6
                                       34/22 34/22                            critical [1] 33/16
change [2] 17/5 17/6
                                      Conference     [1] 39/8                 Cuba [1] 20/7
changed [1] 20/25
                                      confirmed    [1]   11/4                 Customs [4] 19/9 19/14 19/16 22/6
character [2] 18/1 32/4
                                      conformance      [1]  39/8
characteristics [1] 34/15
                                      confusing   [2]   35/21  35/22          D
charge [5] 10/20 13/7 15/21 20/21                                             D-a-v-i-s [1] 14/13
                                      congressmen      [1]  31/23
 20/25                                                                        daily [2] 14/23 22/10
                                      connection [1] 34/5
charges [3] 2/23 10/22 11/18                                                  Date [1] 39/14
                                      consequences [2] 29/21 35/11
charisma [1] 16/11                                                            daughter [1] 32/14
                                      consider [7] 3/10 12/7 15/12 15/12
CHIEF [1] 1/11                                                                Davis [4] 13/25 14/13 31/8 32/2
                                       25/6 25/16 36/3
child [1] 18/4                                                                day [10] 6/1 7/11 10/23 17/23 19/23
                                      consideration [1] 24/13
chose [1] 29/20                                                               19/23 26/8 31/11 33/15 33/16
                                      considered [5] 9/15 34/18 37/8
church [1] 17/25                                                              days [1] 38/9
                                       37/10 37/11
circles [2] 13/20 13/21                                                       DEA [15] 6/3 12/25 14/24 15/21
Circuit [4] 4/15 4/17 4/22 5/18       conspicuous     [1] 34/13
                                      constituted   [1]   9/12                15/24 16/2 16/24 18/7 19/8 19/18
circumstance [2] 15/11 35/21                                                  19/20 20/5 20/23 22/8 28/5
                                      constitutes   [1]  34/23
circumstances [1] 36/5                                                        debatable [1] 7/13
                                      contact [3] 12/15 14/24 22/11
class [2] 18/11 23/23                                                         debate [1] 10/10
clear [2] 10/23 27/6                  content [2] 3/15 10/9
                                      continue [1] 17/21                      December [1] 6/3
clearly [1] 33/8                                                              decide [1] 18/19
                                      conundrum [1] 35/22
clergy [1] 13/19                                                              decided [2] 18/6 31/1
                                      conversation [1] 11/2
Clerk [1] 17/17                                                               defendant [20] 1/8 1/17 2/4 4/3 4/19
                                      convey [1] 35/7
Clerk's [1] 2/5                                                               5/14 10/15 10/19 11/11 11/16 11/17
                                      convicted [1] 29/25
cliche [1] 28/8                                                               11/21 27/15 27/18 27/25 28/4 28/11
                                      conviction [3] 4/3 4/18 4/21
clients [2] 22/19 31/23                                                       29/7 30/9 37/16
                                      convince [1] 8/6
close [3] 18/2 19/25 22/10                                                    defendant's [3] 8/8 10/17 34/25
                                      cooperate [2] 10/24 11/17
closest [1] 19/25                                                             defendants [2] 22/24 31/24
                                      cooperating [1] 11/11
closing [1] 33/18                                                             defense [10] 2/14 3/8 12/13 22/18
                                      cooperation [2] 11/9 16/7
cloud [1] 33/4                                                                22/23 30/23 31/9 31/14 38/1 38/14
                                      cooperative [1] 10/21
cocaine [1] 20/11                                                             definitely [3] 23/1 23/2 23/17
                                      cooperators [1] 22/20
D                                      dollar [1] 30/13                        evolution [1] 31/8
                                       dollars [1] 20/12                       ex [1] 13/6
definition [1] 4/9
                                       don't [17] 3/23 4/6 4/8 5/18 6/7 6/15   ex-USAs [1] 13/6
degree [2] 11/11 16/17
                                       6/20 6/22 6/23 9/18 17/5 19/11 21/11    exact [1] 7/16
deletions [1] 10/11
                                       27/2 27/25 27/25 34/21                  examine [1] 3/20
deliberation [1] 7/19
                                       done [4] 21/12 26/23 32/12 32/25        examples [2] 7/17 8/4
demonstration [1] 36/8
                                       doubt [2] 4/19 7/13                     exceed [1] 37/22
Department [2] 28/20 29/15
                                       down [2] 14/5 31/13                     excellent [2] 6/11 26/12
dependent [2] 14/25 15/1
                                       drew [1] 16/3                           exception [1] 8/9
deposit [1] 11/6
                                       drive [1] 23/14                         exceptional [1] 21/19
depreciate [1] 33/4
                                       Drug [1] 5/16                           excerpts [2] 13/12 25/5
derived [1] 37/10
                                       dubious [1] 17/8                        exchange [1] 6/2
deserved [1] 26/16
                                       due [3] 7/25 12/2 37/7                  excuse [1] 8/10
deserving [1] 11/21
                                       during [4] 11/9 12/21 20/14 28/6        exhaustive [1] 10/10
design [1] 35/24
                                       duty [4] 29/7 29/10 33/23 35/14         expect [1] 13/4
despite [2] 31/17 33/10
                                       dynamics [1] 32/9                       expectations [1] 35/14
despondent [1] 31/13
                                                                               expected [1] 29/5
details [1] 33/2                       E                                       experience [1] 24/3
determine [2] 3/4 3/5                  each [1] 14/25                          experiences [1] 37/4
determined [2] 3/3 4/16                earlier [1] 3/1                         extensive [4] 6/1 11/2 12/12 20/10
deterrence [1] 28/12                   early [1] 7/12                          extensively [1] 20/6
developed [3] 6/2 6/5 14/21            easy [2] 23/20 35/9                     extent [4] 8/9 27/19 36/11 37/2
development [1] 6/11                   effects [1] 37/23                       extract [1] 35/6
Devin [1] 2/11                         efforts [1] 18/11                       extracts [1] 35/3
DHS [1] 12/25                          eight [1] 19/13                         extraordinarily [2] 24/8 24/10
did [17] 4/4 6/13 7/5 9/11 10/21       either [3] 3/15 20/3 36/5
12/23 20/12 21/14 26/4 26/5 26/6                                               extremely [1] 21/13
                                       Eleventh [3] 4/17 4/22 5/17
27/17 31/13 33/3 33/19 36/1 36/20      else [3] 23/20 28/1 32/3                F
didn't [6] 9/2 11/6 23/10 23/21        else's [1] 13/5                         faces [1] 24/15
32/20 34/2                             embrace [1] 16/12                       facing [1] 23/18
different [3] 7/17 22/13 24/2          emotionally [1] 35/22                   fact [14] 6/2 6/8 8/20 9/1 9/17 11/9
difficult [4] 23/17 29/4 32/18 32/21   encountered [1] 5/10                     25/9 27/14 28/4 29/11 31/17 33/10
direct [1] 3/8                         encourage [1] 12/24                      33/12 35/11
disagreement [1] 3/25                  end [1] 18/8                            factors [3] 33/14 34/17 37/11
discuss [1] 31/14                      ended [1] 10/25                         facts [2] 7/21 8/7
discussed [5] 6/6 6/17 9/2 10/2        enforcement [18] 2/24 5/16 7/16         factual [3] 3/15 3/21 10/8
29/22                                   16/4 22/23 24/7 24/11 24/14 24/17      failed [1] 35/18
discussing [1] 31/5                     24/22 28/12 30/2 34/19 34/20 34/21     fair [2] 26/10 35/19
discussion [1] 5/24                     35/4 35/5 37/3                         fairness [1] 28/1
discussions [1] 12/17                  engaged [1] 11/10                       faith [1] 21/9
disgraced [1] 32/14                    engaging [1] 34/21                      false [1] 2/23
displays [1] 32/4                      enhancement [11] 3/22 4/2 4/7 4/23      family [4] 13/21 21/10 24/7 32/14
disrespect [3] 26/4 26/5 33/5           5/5 5/12 7/20 7/21 7/24 8/2 8/6        far [2] 26/20 26/22
distinct [1] 19/17                     enough [1] 28/9                         father [1] 18/16
DISTRICT [11] 1/1 1/1 1/11 34/11       entered [1] 3/1                         faults [1] 33/11
36/16 39/1 39/2 39/5 39/5 39/13        entire [1] 24/19                        FBI [5] 2/12 11/11 26/2 27/1 29/20
39/13                                  entitled [3] 25/20 38/10 39/7           FCRR [2] 1/21 39/12
divided [1] 29/20                      err [2] 31/5 33/19                      February [1] 18/16
divine [2] 31/6 33/20                  ESQ [4] 1/14 1/14 1/17 1/18             federal [4] 2/24 22/3 30/8 34/19
DIVISION [2] 1/2 39/14                 evaluate [2] 3/14 9/24                  feel [2] 15/4 15/7
do [23] 4/25 5/20 5/21 6/25 7/15       evasion [1] 11/20                       feels [1] 32/17
12/10 12/14 13/2 14/16 15/12 16/10     even [7] 20/14 25/1 26/20 27/8 28/3     fellow [1] 29/7
23/24 24/23 25/8 25/10 25/20 28/21      28/8 29/17                             felony [2] 29/25 34/23
28/22 29/12 30/25 31/16 37/7 38/7      event [2] 33/1 34/16                    felt [6] 15/5 16/6 20/8 20/9 29/20
Document [2] 4/14 10/14                events [1] 22/16                         32/13
documented [1] 5/23                    ever [4] 16/20 16/24 20/23 22/13        FERNANDEZ [15] 1/17 1/18 2/15
does [11] 7/20 7/24 8/6 15/4 27/8      everybody [3] 21/1 23/20 32/23           5/20 8/14 9/23 10/2 10/4 11/23 12/5
28/10 28/11 30/14 34/17 35/11 38/1     everyone [4] 13/5 23/17 28/1 32/3        15/15 25/24 30/22 36/20 38/5
doesn't [1] 9/17                       everything [5] 7/8 13/19 17/11          few [1] 18/15
doing [2] 10/25 33/22                   28/21 31/2                             fiduciary [1] 4/4
F                                     God [1] 23/22                         36/20
                                      goes [1] 13/5                         HEARING [1] 1/10
figures [1] 32/1
                                      going [15] 5/2 5/3 5/5 5/7 10/23      heart [1] 25/1
final [2] 3/11 12/7
                                       10/24 14/7 16/15 17/6 21/23 23/19    heavily [1] 24/10
find [2] 17/10 33/11
                                       25/17 28/15 30/2 30/3                help [3] 22/20 23/22 24/18
fine [4] 30/13 36/18 36/21 36/24
                                      gone [1] 20/21                        helped [1] 25/25
finer [1] 14/25
                                      good [23] 2/9 2/13 2/18 2/19 2/20     here [33] 5/13 6/25 7/20 7/22 7/24
finish [2] 21/7 21/14
                                       7/14 14/9 14/10 15/19 15/20 16/20    9/18 14/4 15/9 15/21 16/3 16/8 17/2
firearm [1] 30/3
                                       17/6 17/10 17/11 17/17 17/18 19/1    17/3 17/7 17/8 19/14 19/15 21/5
firms [1] 22/18
                                       19/3 21/24 21/25 25/2 33/14 38/16    22/14 23/1 24/5 25/1 26/3 26/6 26/17
first [8] 3/6 7/4 22/5 25/23 26/8
 27/13 31/11 34/3                     got [4] 11/5 18/8 18/12 23/4          26/25 27/1 27/3 32/10 33/1 33/9
                                      gotten [1] 13/18                      35/20 36/5
fitting [1] 23/19
                                      government [15] 1/14 4/5 5/15 6/4     hid [1] 11/6
five [2] 15/22 16/23
                                       6/19 6/19 10/16 10/19 18/18 21/17    him [43]
flashed [1] 31/3
                                       25/15 26/8 28/4 32/15 36/23          himself [5] 18/22 19/18 21/12 35/4
FLORIDA [10] 1/1 1/6 1/16 1/19
 1/21 1/22 36/17 39/2 39/6 39/13      government's [1] 6/10                 37/21
                                      graduated [1] 18/11                   his [46]
fogged [1] 24/4
follow [1] 13/3                       graduates [1] 18/12                   history [6] 9/6 9/22 10/5 12/4 37/16
                                      granted [2] 12/3 33/24                37/17
followed [1] 14/5
                                      grata [1] 30/6                        Homeland [1] 19/9
follows [1] 36/9
                                      gray [1] 19/11                        honest [3] 22/24 28/23 28/24
footnote [1] 8/4
                                      great [1] 26/15                       honor [43]
forcing [1] 23/8
                                      greater [2] 35/13 37/13               honorable [2] 1/11 17/22
foregoing [1] 39/6
                                      group [6] 12/18 21/3 21/3 22/9 22/9   honorably [2] 28/6 34/8
forget [1] 6/13
                                       23/15                                honored [2] 32/7 32/24
forgive [2] 31/6 33/20
                                      guarantee [1] 17/11                   hope [1] 24/13
forgiveness [2] 33/23 33/24
                                      guideline [2] 10/17 37/10             hours [4] 7/12 30/14 37/1 37/5
format [1] 39/8
                                      Guidelines [3] 3/7 3/17 37/9          housekeeping [1] 7/2
forth [2] 6/3 13/7
                                      Guillermo [1] 19/4                    how [16] 5/17 13/4 23/5 24/18 28/14
fortunate [2] 18/10 18/10
                                      guilt [1] 3/3                         28/14 29/6 31/7 31/10 31/10 31/11
foul [1] 34/9
foul-ups [1] 34/9                     guilty [8] 2/22 3/2 3/2 10/24 11/16   31/12 32/13 32/13 32/17 34/15
                                       11/17 11/19 17/9                     Howard [4] 1/21 39/5 39/10 39/12
found [3] 16/13 31/10 35/21
                                      guy [1] 7/3                           huh [1] 13/15
frank [4] 4/24 5/4 7/14 31/15
                                                                            human [3] 29/12 31/6 33/19
frequently [1] 22/11                  H                                     humiliation [1] 30/7
friend [7] 7/14 15/4 16/1 17/21     had [43]
 17/22 29/17 32/7                                                           hundred [2] 25/7 30/14
                                    hair [2] 19/11 25/9                     hundreds [2] 20/11 20/11
friends [6] 13/21 22/15 22/15 29/14 half [1] 16/22
 31/25 32/15                        hand [4] 9/16 19/20 19/20 35/16         I
friendship [3] 14/21 20/22 29/16    handful [1] 31/22                       I'll [10] 3/5 9/15 12/5 12/9 12/21
full [1] 25/5                       handler [1] 20/5                         25/20 27/5 36/22 36/25 38/9
further [7] 6/8 17/12 30/17 30/22   handling [2] 32/18 32/21                I'm [17] 7/2 8/18 15/21 17/1 17/7
 38/12 38/13 38/14                  happened [4] 33/3 33/4 34/14 35/20       23/15 26/5 26/20 26/22 27/3 29/1
G                                   happens [2] 29/1 29/3                    29/3 29/16 32/7 32/24 36/2 37/6
                                    hard [3] 17/10 22/25 35/9               I've [16] 4/15 7/1 7/11 9/15 14/22
gained [1] 31/16
                                    hard-working [1] 22/25                   17/19 17/25 22/6 22/13 23/12 26/8
gauge [1] 17/25
                                    has [41]                                 26/23 29/2 31/23 33/22 34/6
GAUGUSH [13] 1/14 2/10 3/12 5/1
                                             29/5                           idea [2] 13/18 25/8
 10/14 14/4 26/10 27/11 30/16 32/17 hat [1]
                                    hate [1]  33/20                         illustrious [1] 28/5
 32/19 33/6 38/3
                                    have  [60]                              image [1] 27/8
Gaugush's [1] 35/13
                                    haven't [1] 27/3                        imagine [4] 23/25 27/4 28/23 32/11
generally [2] 6/21 8/7
                                    having [5] 7/15 13/1 24/3 24/8 29/17    immediately [6] 10/20 19/17 19/21
generated [1] 13/12
                                    he [93]                                  31/13 34/24 37/7
gentleman [2] 20/15 26/11
                                    he's [16] 3/12 14/7 17/6 17/9 18/3      impactful [1] 24/17
genuine [2] 15/5 15/9
                                    18/21 18/21 19/25 21/13 24/6 24/9       implications [1] 34/24
get [4] 17/2 23/17 25/8 31/18
                                    26/11 29/24 30/2 30/3 30/5              implicit [1] 37/15
give [1] 24/13
                                    head  [1] 19/12                         important [8] 14/20 16/5 24/8 24/11
given [5] 8/7 21/11 27/14 28/4 36/4
                                    headquarters   [1] 20/20                 24/18 27/16 28/17 29/1
giving [3] 22/12 23/12 24/24
                                    hear  [3] 6/21 26/21 31/2               importantly [1] 33/8
go [2] 19/4 22/15
                                    heard [6] 5/20 7/6 17/25 31/2 32/12     impose [2] 18/19 36/24
I                                     job [6] 16/19 23/10 28/21 29/4 30/4 letter [4] 4/14 5/23 24/20 31/7
                                       34/14                              letters [3] 13/13 25/5 34/2
imposing [1] 16/10
                                      jobs [1] 28/22                      level [15] 3/22 8/8 8/11 8/12 8/19
imposition [1] 36/21
                                      join [1] 23/6                        8/23 9/3 9/5 9/21 10/5 10/18 11/21
impossible [1] 29/4
incarcerating [1] 36/6                Jones [4] 1/21 39/5 39/10 39/12      11/22 12/3 31/22
                                      JOSEPH [3] 1/7 2/7 36/13            Level    I [1] 8/23
incarceration [1] 37/25
                                      JOSEPHINE [2] 1/14 2/10             levels   [3] 8/21 8/22 10/18
included [1] 4/13
                                      JUDGE [4] 1/11 17/18 33/21 34/11    levy   [1]   37/6
including [3] 3/9 12/8 13/19
                                      judges [1] 31/23                    lie [3]   16/13 16/14 26/24
inclusion [1] 6/10
                                      judgment [2] 21/8 38/8              lied [1] 28/25
inclusions [1] 10/11
                                      Judicial [1] 39/8                   lies [1] 4/19
inclusive [1] 39/8
                                      just [35] 3/25 5/16 9/9 9/10 9/13   life [6] 14/19 16/21 18/4 22/13 23/22
independently [1] 36/2
                                       11/25 12/17 13/9 13/10 17/22 18/16  24/12
indicated [1] 31/5
                                       19/18 19/21 20/7 20/17 20/18 21/10 lifetime    [1] 33/14
indicted [1] 35/4
                                       24/13 24/24 27/5 27/6 27/14 27/16  light   [1]   30/10
individual [1] 34/25
                                       27/21 27/25 28/1 28/24 29/8 31/2   like  [20]    6/21 13/9 13/25 15/4 15/25
individuals [1] 12/21
                                       31/13 31/25 32/3 32/25 33/6 38/15   17/4 20/5 21/14 21/14 25/14 25/16
infiltrated [1] 14/7
inflicting [1] 18/22                  Justice [2] 28/20 29/15              25/23 27/14 28/1 31/3 32/3 32/7
                                                                           32/25 33/6 35/12
influential [1] 16/21               K                                     likewise     [4] 6/11 13/6 13/21 14/5
informants [6] 16/16 16/17 16/17    kilos [1] 20/11                       line  [2]   7/22 30/4
 16/18 16/19 16/20                  kind [8] 17/22 20/5 20/16 21/14 25/6 list [2] 14/4 30/12
information [3] 2/22 2/23 10/22      26/19 31/16 32/7                     little [2] 17/19 27/4
inmate's [1] 11/6                   knew [1] 16/14                        lives [1] 32/6
insightful [1] 25/25                know [31] 3/5 3/5 6/15 7/3 9/3 12/11 Loesch [2] 14/6 17/15
instance [1] 31/21                   13/20 17/20 18/14 19/23 20/10 20/18 long [3] 25/8 33/22 36/3
intelligent [1] 21/16                21/7 21/9 21/13 22/14 22/25 23/5     longer [1] 9/8
intend [1] 14/3                      23/8 24/9 24/23 25/20 26/25 27/1     longstanding [1] 27/15
intended [3] 12/14 30/24 33/18       27/22 27/25 28/17 30/4 31/25 32/23 look [3] 21/5 31/20 35/8
intentions [1] 10/19                 33/2                                 looked [5] 7/13 19/21 19/23 31/12
interacted [1] 27/19                knowing [1] 27/20                      31/13
international [2] 16/19 20/2        known [3] 14/22 17/19 22/6            looking     [3] 5/9 8/1 36/2
interpreted [1] 5/18                knows [3] 13/25 22/1 32/23            looks    [1]   35/5
interview [2] 4/9 21/9
                                                                          lose  [1]   30/2
interviewed [1] 29/19               L                                     lost [3] 18/15 30/2 30/4
intimate [1]  33/2                  lacking [1] 16/8                      lot [6] 7/17 12/22 15/6 16/2 26/21
investigations [2] 20/2 20/3        lapse [1] 21/8                         32/9
investigative [1] 23/6              largely [1] 6/2                       loud   [1] 33/7
investigator [2] 22/18 23/11        last [7] 14/7 19/5 19/10 21/15 21/22 love [3] 15/5 23/9 23/10
invite [1] 13/25                     27/4 30/8                            loved [1] 21/1
invited [1] 30/25                   late [2] 18/2 18/4                    loyalties [1] 35/17
inviting [1] 3/7                    later [2] 12/22 19/24                 loyalty [4] 29/14 29/19 29/20 32/4
involved [1] 9/18                   law [24] 2/24 3/11 4/6 7/16 16/4      luck [1] 38/16
irrespective [2] 28/10 28/13         22/18 22/23 24/6 24/10 24/14 24/17 Lynn [1] 2/12
IRS [1] 22/5                         24/22 28/7 28/12 28/13 30/1 34/19
is [107]                             34/20 34/21 35/3 35/4 35/5 35/8 37/3 M
Islands [1] 20/7                    lawyers [1] 28/24                     Madam [1] 17/17
isn't [1] 17/24                     leader [1] 34/12                      made [9] 15/6 16/2 17/7 17/7 23/2
issue [3] 5/11 6/2 7/6              leading [1] 11/19                      27/23 33/13 35/23 36/9
it [72]                             least [2] 30/13 30/14                 maintained [2] 20/22 20/22
it's [26] 5/19 6/9 6/15 6/20 12/17  leave [1] 23/9                        make [7] 15/3 23/1 25/14 36/1 36/3
 14/5 16/19 17/20 22/10 25/2 27/16 led [1] 20/16                           36/7 36/8
 28/17 29/15 31/18 32/7 32/10 33/12 left [4] 20/19 22/17 25/12 33/8       makes [1] 29/3
 33/16 35/7 35/8 35/9 35/9 35/10    legal [3] 6/11 14/20 14/21            making [2] 2/23 27/23
 35/16 35/25 37/7                   length [2] 6/10 29/23                 man [17] 14/25 16/10 16/24 17/6
its [3] 6/5 10/19 38/2              lengthy [2] 13/12 34/4                 17/11 17/22 18/2 20/9 21/5 21/9
J                                   leopards   [1] 17/5                    21/10 21/10 28/7 29/13 29/14 32/3
                                    lesson [2] 35/3 35/6                   33/8
J.P [1] 11/4                        let [1] 28/17                         man's     [1] 17/25
janitorial [1] 22/22                let's [2] 4/25 9/23                   manifestly [1] 37/17
M                                    moral [1] 35/22                          N
                                     morally [1] 35/21
manner [1] 38/2                                                               name [7] 14/11 14/13 15/20 19/2
                                     more [14] 7/23 8/2 12/15 18/21 21/5
many [13] 7/4 12/20 13/1 13/2 15/22                                           19/3 19/5 22/2
                                     21/12 22/7 24/16 31/22 31/23 33/8
16/1 16/21 23/2 23/13 23/18 33/10                                             narcotics [3] 19/15 19/19 20/3
33/11 34/6                           34/25 34/25 35/1
                                                                              nation [1] 32/25
                                     morning    [17] 2/8 2/9 2/13 2/18 2/19
March [1] 5/23                                                                necessarily [2] 6/7 27/21
                                     2/20 7/12 14/9 14/10 15/19 15/20
March 21 [1] 5/23                                                             necessary [7] 30/11 35/7 35/16 36/1
                                     17/17 17/18 19/1 19/3 21/24 21/25
Marine [3] 15/22 15/23 16/23                                                  37/13 37/22 37/23
                                     morose   [1] 31/12
marred [1] 24/9                                                               need [6] 14/11 31/2 35/8 36/8 37/17
                                     most  [13]   7/11 13/8 16/6 16/16 20/2
marriage [1] 23/19                                                            37/25
                                     20/3 20/8 21/10 22/12 24/8 24/11
material [1] 37/19                                                            negatively [1] 27/2
                                     28/22 28/25
matter [10] 3/9 7/3 9/1 11/4 12/6                                             negotiate [2] 10/21 11/18
12/6 25/9 29/6 33/25 39/7            mostly  [1] 20/4
                                                                              negotiations [1] 11/15
                                     mother   [1] 18/15
matters [2] 25/16 36/2                                                        neither [1] 17/8
                                     motion   [2]  10/15 12/2
maxim [1] 28/7                                                                neutral [2] 20/16 20/17
                                     move   [1]  10/17
may [7] 1/5 6/13 24/4 25/15 28/14                                             neutrality [1] 20/16
28/14 31/17                          moved [1] 31/7
                                                                              never [7] 13/1 20/12 20/12 23/9
maybe [2] 13/17 20/16                moving [1] 33/12                         26/12 27/18 27/19
                                     Mr [1] 38/3
Mazur [3] 14/6 21/22 22/2                                                     Nevertheless [1] 12/16
                                     Mr. [62]
me [24] 5/3 7/1 8/10 13/24 14/21                                              next [2] 3/7 7/3
                                                             31/4
15/15 23/7 23/8 23/10 24/24 25/24 Mr. Alvarez and [1]                         night [1] 21/16
                                     Mr. Alvarez    for [1] 25/24
26/1 26/9 26/24 26/24 27/5 27/8 30/8                                          no [29] 1/5 3/21 4/19 7/13 9/8 9/10
                                                             5/20 8/14 9/23
31/11 32/3 32/8 32/14 32/16 35/19 Mr. Fernandez [12]                          10/7 10/11 11/13 11/25 25/13 26/23
                                     10/2 10/4 11/23 12/5 15/15 25/24
mean [4] 9/18 22/15 26/4 35/1                                                 27/6 28/7 29/6 29/13 30/18 30/21
                                     30/22 36/20 38/5
meaning [1] 31/21                                                             34/5 35/10 35/23 36/5 36/6 36/22
                                     Mr. Gaugush [10] 3/12 5/1 10/14
means [2] 4/25 30/3                                                           37/17 37/17 37/19 38/4 38/6
                                     14/4 26/10 27/11 30/16 32/17 32/19
meeting [5] 5/8 5/9 5/25 6/6 19/17                                            non [1] 30/6
                                     33/6
memorandum [7] 6/5 6/10 6/11 9/2                                              none [3] 31/15 31/25 34/9
12/12 33/13 34/4                     Mr. Gaugush's [1] 35/13
                                                                              not [47]
                                     Mr. Murad [4] 11/12 11/15 11/18
men [2] 17/10 32/24                                                           note [2] 12/21 13/24
                                     29/19
mentioned [1] 32/1                                                            noted [2] 9/2 32/24
                                     Mr. Murad's [1] 11/19
mentor [2] 19/23 24/3                                                         notes [1] 39/7
                                     Mr. Powers [3] 17/14 19/19 31/9
merits [1] 31/14                                                              nothing [6] 16/10 18/19 18/20 20/25
                                     Mr. Quinn [28] 2/19 2/21 6/3 7/1
MERRYDAY [1] 1/11                                                             26/11 38/13
                                     10/1 11/4 11/8 12/9 14/1 14/15 14/22
mess [1] 34/9                                                                 noticed [1] 31/21
                                     15/25 16/3 16/8 16/18 16/20 17/2
mess-ups [1] 34/9                                                             notwithstanding [2] 29/11 29/22
                                     17/5 22/1 25/17 27/12 31/10 31/11
message [3] 28/11 33/7 33/7                                                   November [2] 2/21 4/20
                                     32/12 33/1 34/1 38/7 38/17
met [10] 11/1 16/20 16/21 16/25                                               November 20th [1] 2/21
17/23 17/24 17/24 22/6 22/13 26/8    Mr. Salce [1] 6/12
                                                                              now [7] 13/10 13/18 14/5 19/9 24/1
                                     Ms. [2]   26/9 32/19
meticulously [1] 7/23                                                         26/15 29/11
                                     Ms. Thomas [2] 26/9 32/19
MIDDLE [5] 1/1 36/16 39/2 39/5                                                nth [1] 16/17
39/13                                much [8] 15/17 21/21 25/11 27/3
                                                                              number [7] 13/7 16/7 17/5 18/11
                                     27/9 32/23 32/25 35/12
might [6] 8/3 15/8 15/10 28/2 29/6                                            18/12 23/16 34/17
35/17                                multi  [1] 20/11                         numerous [1] 20/2
                                     multi-hundreds     [1] 20/11
Mike [4] 14/6 15/18 15/20 21/14
mind [1] 35/25
                                     multiple   [1] 6/17                      O
                                     Murad [11] 10/25 11/3 11/5 11/9          object [1] 38/2
mindful [1] 35/14
                                     11/12 11/15 11/18 23/16 29/16 29/18      objection [7] 8/10 8/10 9/8 10/4 10/8
mine [1] 35/12
                                     29/19                                     38/4 38/6
mirror [1] 31/12
                                     Murad's    [1] 11/19                     objections [1] 3/21
misguided [1] 15/10
                                     must  [1]   12/20                        objects [1] 3/15
missed [1] 16/6
                                     my [31]    2/16 3/8 4/11 5/6 6/9 6/25    obligation [1] 35/13
mistake [4] 17/7 17/7 17/8 26/23
                                     7/14 14/4 14/13 14/19 15/20 15/22        observes [1] 35/2
mistakes [1] 23/1
                                     16/5 16/21 19/3 20/5 21/15 21/15         obviously [2] 5/22 14/24
mitigating [1] 15/11
                                     22/2 22/13 23/16 24/25 26/9 26/25        occasion [1] 11/2
mitigation [1] 12/6
                                     27/2 31/9 31/12 31/22 31/25 33/8         occasions [1] 11/1
model [1] 34/12
                                     34/14                                    occur [1] 34/10
moment [2] 3/3 35/18
                                     myself  [2] 20/19 27/7                   occurred [2] 7/22 23/1
months [1] 36/14
Moody [1] 1/19                                                                off [3] 21/7 21/14 27/14
O                                       parlance [1] 5/14                      presented [1] 6/1
                                        part [2] 33/13 33/17                   presentence [5] 3/14 3/16 9/24 10/2
offense [18] 3/2 3/3 4/3 4/17 4/18
 4/21 5/18 8/12 8/19 9/5 9/21 10/5      participation [1] 8/8                  10/9
 10/18 11/3 11/22 12/3 30/1 33/5        particular [1] 4/22                    presently [1] 12/23
offenses [1] 10/20                      particularly [2] 34/19 34/20           pretty [3] 22/10 32/23 34/12
                                        parties [3] 5/8 5/25 6/6               prevent [1] 11/10
offer [1] 12/8
                                        partner [2] 20/1 23/16                 previously [1] 32/1
office [18] 2/16 3/18 3/25 6/12 7/5
 7/25 11/14 23/9 23/11 27/16 27/20      partners [1] 14/24                     price [2] 24/6 24/9
 28/15 29/9 30/5 30/6 31/9 31/12        passed [1] 18/16                       prior [1] 27/17
 33/24                                  past [1] 14/19                         prison [1] 30/11
                                        pay [2] 11/6 30/14                     probably [9] 9/13 19/24 19/25 26/21
officer [6] 2/24 17/23 24/11 34/19
 34/20 34/21                            people [15] 12/22 12/24 13/2 13/20     28/8 32/19 34/25 35/19 37/21
                                        15/3 15/7 16/21 16/25 17/1 23/13       probation [10] 3/18 3/25 7/5 7/25
officer's [1] 9/11
                                        25/7 26/17 28/2 29/17 31/17            8/24 9/11 30/13 36/13 36/15 37/23
officers [2] 7/17 24/17
                                        perfect [3] 26/20 26/22 29/13          problem [1] 24/15
official [3] 35/4 39/5 39/12
                                        perhaps [4] 2/4 28/3 31/22 35/21       problems [1] 17/12
officials [1] 37/3
                                        person [9] 22/13 22/25 23/3 23/5       proceed [1] 30/19
often [3] 22/18 28/8 29/5
                                        23/17 23/18 23/24 24/17 32/5           Proceedings [2] 1/24 38/19
Okay [1] 14/14
                                        persona [1] 30/6                       process [2] 13/10 14/7
older [1] 18/4
                                        personal [4] 16/1 27/24 33/23 35/11    produce [1] 8/22
omissions [1] 10/11
                                        personally [4] 21/13 33/24 35/9        professional [4] 20/8 21/2 22/16
once [2] 29/2 34/1
                                        35/10                                  26/10
one [28] 2/3 2/22 6/13 6/16 7/4 9/3
 10/23 11/8 14/8 15/2 16/7 16/8 16/14   personnel [1] 13/22                    professionalism [2] 19/22 20/12
 17/5 18/11 18/12 20/18 22/9 22/10      perspective [1] 28/24                  professionally [1] 14/22
 26/24 27/6 28/25 29/13 29/18 31/20     phone [1] 11/2                         profit [1] 35/23
 34/18 38/11 38/11                      pick [1] 18/13                         program [1] 16/5
                                        picked [1] 18/13                       prominent [2] 34/20 35/4
ones [1] 31/25
                                        pivot [1] 16/9                         promote [1] 33/5
only [10] 4/2 6/25 8/22 11/16 13/10
 16/1 18/3 22/17 23/25 31/2             place [1] 28/19                        prompted [1] 5/24
                                        placed [1] 36/13                       prosecute [1] 28/16
opportunity [7] 3/13 3/20 9/24
 14/17 15/14 24/24 25/18                places [1] 13/2                        prosecuted [2] 28/4 28/13
                                        Plaintiff [1] 1/4                      prosecution [1] 28/11
opposed [1] 30/9
                                        play [2] 32/10 33/17                   protect [1] 37/18
order [2] 2/2 3/1
                                        plea [3] 3/1 10/22 11/19               proud [1] 18/15
other [6] 4/15 8/3 14/25 16/14 20/13
 35/16                                  plead [1] 10/24                        provide [1] 37/3
                                        pleaded [1] 2/22                       provided [2] 3/24 38/11
others [2] 15/5 15/9
                                        pleasant [1] 20/25                     provision [1] 7/16
otherwise [2] 5/4 36/8
                                        pleasantness [1] 19/22                 prudent [1] 12/24
our [13] 4/14 5/7 7/8 11/18 20/19
 20/22 20/22 27/15 28/22 30/10 30/12    Please [1] 2/3                         PSR [3] 3/20 3/21 4/13
 35/14 35/14                            pleasure [1] 19/17                     public [2] 3/23 23/9
                                        pled [3] 11/16 11/17 17/9              punish [1] 18/20
out [8] 9/10 9/16 15/22 16/13 18/8
 30/5 31/4 35/17                        poet [2] 31/4 33/19                    punished [2] 18/21 29/24
                                        point [5] 7/13 9/10 16/6 25/13 28/8    punishment [3] 18/21 21/11 29/23
outcome [1] 21/17
outside [2] 34/5 34/24                  points [1] 16/9                        punishments [2] 30/12 37/21
                                        police [1] 17/23                       purposes [2] 37/14 37/24
over [5] 3/25 7/1 11/5 17/19 22/8
                                        policies [1] 37/8                      pursuant [3] 36/10 36/12 39/6
overseas [4] 15/24 16/22 20/6 20/19
                                        political [1] 32/1                     put [4] 20/6 21/2 21/3 33/20
owe [2] 27/25 28/1
                                        Pope [1] 31/5
owed [1] 29/7
                                        position [14] 3/22 4/2 5/7 5/12 5/15   Q
own [1] 35/18                                                                  qualities [1] 33/10
                                        5/24 6/4 6/6 19/7 20/17 22/14 23/21
P                                       24/1 35/12                             quality [2] 15/3 32/5
                                        positioned [1] 23/15                   question [2] 20/23 24/2
PA [1] 1/18
                                        positive [1] 32/10                     questions [1] 24/1
page [3] 7/15 8/4 39/8
                                        postures [1] 7/17                      quickly [1] 38/9
pages [2] 4/14 39/7
paid [3] 11/5 24/6 24/9                 Power [1] 14/6                         QUINN [39] 1/7 2/7 2/16 2/19 2/21
                                        Powers [5] 15/18 15/21 17/14 19/19     6/3 7/1 10/1 11/4 11/8 12/9 14/1
Panama [1] 20/7
                                        31/9                                   14/15 14/22 15/6 15/25 16/3 16/8
PANEX [1] 21/4
                                        predecessor [1] 4/9                    16/18 16/20 17/2 17/5 17/12 17/19
parents [5] 18/1 18/3 18/3 18/4
                                        preparation [1] 5/9                    19/17 22/1 23/3 23/3 25/17 27/12
18/14
                                        prepared [1] 12/12                     30/9 31/10 31/11 32/12 33/1 34/1
Q                                     remained [1] 20/15                    23/16 29/16 29/18
                                      remains [1] 3/4                      same [2] 17/1 22/24
QUINN... [3] 36/13 38/7 38/17
                                      remarkable [1] 23/3                  satisfy [1] 37/24
Quinns [1] 28/16
                                      remedial [1] 37/22                   saw [4] 22/12 22/16 22/21 32/2
quite [7] 4/24 5/4 11/25 12/18 14/1
26/1 37/24                            remember [1] 34/10                   say [11] 7/8 15/3 17/1 20/5 20/19
                                      remorse [1] 33/3                      21/5 27/6 29/5 32/17 33/18 38/9
quote [5] 17/4 21/15 21/15 31/3
33/13                                 remorseful [1] 21/13                 saying [1] 17/1
                                      remove [1] 8/22                      sayings [1] 17/4
R                                     removing [1] 8/21                    says [1] 27/11
RAFAEL [1] 1/17                       rendering [1] 35/20                  scheme [1] 35/24
Ralph [2] 1/18 2/15                   repeat [3] 12/11 31/3 33/18          screen [1] 21/23
range [1] 37/10                       repeatedly [1] 32/14                 seal [1] 32/13
rarely [1] 31/16                      report [5] 3/14 3/16 9/24 10/2 10/9  Seaport [1] 19/15
rather [1] 8/21                       reported [1] 1/24                    seated [1] 2/3
reaction [1] 13/4                     Reporter [4] 1/21 39/3 39/5 39/12    second [2] 16/16 34/3
read [10] 4/15 4/21 8/1 13/14 24/20   representative [1] 12/18             Secondly [1] 17/10
 34/1 34/2 34/2 34/4 34/14            represented [1] 31/23                section [3] 2/25 7/15 39/6
reading [3] 4/11 5/17 7/12            representing [1] 25/24               Section 1001 [1] 2/25
ready [1] 23/4                        represents [1] 36/6                  Security [1] 19/9
really [3] 7/2 15/11 24/25            reputation [3] 24/7 26/12 29/24      see [5] 6/21 9/23 14/5 20/25 25/3
reason [6] 16/14 21/3 27/21 30/19     reputations [1] 26/15                seeing [2] 21/23 27/19
 37/15 37/19                          require [1] 34/17                    seek [1] 18/6
reasonable [3] 3/11 12/7 27/12        required [2] 36/3 37/6               seen [4] 4/15 10/1 23/13 34/6
reasoned [1] 7/23                     requires [1] 7/20                    selfless [1] 22/12
received [1] 33/8                     resolve [1] 10/22                    send [2] 18/9 28/11
recently [5] 19/9 19/18 21/11 26/14   resolved [1] 35/22                   sense [1] 27/24
 31/4                                 respect [2] 27/12 36/21              sentence [16] 3/4 3/6 3/6 3/11 12/8
recidivist [1] 37/19                  respected [1] 28/14                   18/18 18/19 27/12 30/20 35/2 35/6
recognition [1] 18/12                 respectful [1] 26/12                  35/7 36/25 37/12 38/2 38/8
recognize [4] 12/5 12/9 31/18 31/20   responsibility [1] 26/23             sentencing [12] 1/10 3/7 3/16 6/9
recognizes [1] 33/10                  result [3] 8/11 12/16 13/8            12/12 33/13 33/23 33/25 36/10 37/9
recommendation [2] 30/10 30/12        results [1] 35/6                      37/14 37/25
recommendations [1] 27/22             resume [1] 18/7                      separate [1] 11/2
recommended [4] 3/17 18/18 18/20      retire [2] 23/4 23/8                 sequence [1] 14/3
 36/18                                retired [4] 6/3 13/22 19/10 26/14    series [1] 8/4
record [2] 8/5 14/12                  retiring [1] 19/12                   serious [2] 34/15 34/23
reduce [1] 10/17                      returned [1] 20/24                   seriousness [1] 33/5
reduced [1] 12/3                      revealed [1] 11/8                    serve [1] 24/14
reduces [1] 8/19                      revered [1] 28/14                    served [1] 28/5
reduction [2] 8/11 11/22              review [3] 3/13 8/5 9/24             service [11] 19/9 19/14 19/16 21/17
referred [1] 4/16                     reviewed [1] 12/12                    21/19 22/22 30/15 33/14 35/15 36/25
referring [1] 30/9                    right [20] 2/13 6/24 7/10 8/12 8/24   37/5
refers [1] 32/4                        8/25 10/12 12/2 12/5 17/3 17/6 17/10services [1] 22/22
reflect [1] 27/2                       18/24 27/9 30/3 30/16 36/24 38/7    serving [2] 23/9 34/8
Reform [1] 36/10                       38/8 38/16                          setting [2] 22/16 22/21
regarded [1] 34/11                    ROBERT [5] 1/7 2/7 14/13 22/2        several [3] 3/24 11/1 15/23
regardless [2] 21/17 32/16             36/13                               severely [1] 16/8
regular [1] 13/3                      role [1] 28/19                       shame [1] 29/25
regulations [1] 39/8                  RPR [2] 1/21 39/12                   share [1] 24/25
rehashing [1] 25/13                   ruined [1] 29/25                     she [3] 21/10 21/17 26/9
reject [1] 9/16                       Rule [1] 11/4                        she's [1] 21/16
related [2] 4/21 12/15                Rule 35 [1] 11/4                     Sheryl [2] 14/6 17/15
relation [1] 11/4                     run [1] 16/19                        short [1] 36/3
relations [1] 20/14                                                        shortcut [1] 13/9
                                      S                                    shortly [1] 24/4
relationship [6] 4/4 18/3 20/23
 27/15 27/18 32/8                     safe [2] 11/6 20/9                   should [11] 3/10 9/13 12/7 13/2
                                      said [8] 15/8 16/22 21/11 21/17 23/7 13/17 17/15 21/18 29/23 36/13 36/15
relevant [3] 4/10 4/18 4/20
                                       28/9 32/17 33/19                     37/4
religious [1] 13/20
                                      Salce [1] 6/12                       showed [3] 16/4 16/11 17/3
rely [3] 25/4 28/20 28/22
                                      Sam [8] 10/24 11/3 11/5 11/9 23/16 shrunk [1] 7/1
S                                      19/18                               tax [1] 11/20
                                      state  [5] 14/11 16/24 19/1 23/11    taxes [1] 11/7
shunning [1] 23/20
                                       30/5                                teachers [1] 13/21
side [1] 27/5
                                      statement [1] 25/15                  tears [1] 24/25
SIMON [2] 1/14 2/9
simple [3] 28/7 29/15 37/15           statements [1] 2/23                  tell [6] 13/4 17/18 18/17 22/21 26/6
                                      STATES [40]                           32/18
simply [2] 28/7 36/7
                                      States vs [1] 4/12                   ten [3] 12/3 13/10 16/23
since [2] 7/11 26/11
                                      statutory [2] 37/14 37/24            tend [1] 8/3
single [1] 19/11
                                      stay [1] 20/17                       tenuous [1] 20/14
sir [15] 2/20 6/14 8/17 14/2 14/9
                                                          39/7             term [5] 5/18 30/11 30/13 36/13
 14/10 14/16 14/18 15/19 19/1 19/13 stenographic [1]
                                      stenography [1]     1/25              37/23
 21/20 22/4 25/22 34/7
                                      STEVEN [1] 1/11                      terms [4] 4/17 5/13 28/21 32/21
sitting [1] 29/9
                                      still [3] 21/1 21/1 33/12            testify [1] 17/2
situation [3] 21/8 32/18 32/22
                                      stop [2] 13/22 27/5                  testimony [1] 13/11
size [2] 16/10 33/9
                                      story [1] 36/3                       than [11] 8/21 16/14 18/21 21/12
skill [1] 9/13
                                      strange [1] 34/18                     22/7 26/21 31/22 31/23 35/1 35/1
skills [1] 9/16
                                      streak [1] 32/9                       37/13
slept [1] 27/3
small [1] 12/18                       Street [1] 1/15                      thank [24] 7/7 7/9 7/10 9/20 12/10
                                      strictly [1] 5/17                     14/16 15/14 15/15 15/17 17/13 17/14
Smith [2] 4/12 5/10
                                      strikes [1] 35/19                     18/23 18/24 21/20 21/21 24/24 25/2
so [48]
                                      study [1] 23/23                       25/21 25/24 27/9 27/10 30/16 33/21
social [2] 22/15 31/22
                                      submission [4] 6/9 7/8 13/13 33/17    38/15
somber [1] 31/11
                                      submissions [1] 13/18                thanking [1] 21/18
some [17] 5/8 6/18 7/19 7/21 11/11
                                                       5/25 24/21 34/4
 12/14 13/9 20/10 20/14 24/1 26/25 submitted [3]                           that [249]
                                      subsequently    [1]  6/4             that's [14] 4/9 5/10 5/11 6/24 7/4
 27/1 28/2 31/17 35/3 35/6 36/7
                                      substantial [1]   22/19               8/16 9/5 10/25 17/8 22/6 33/17 34/12
somebody's [1] 12/18
                                      subtraction [1] 9/3                   35/19 37/10
someone [8] 8/6 16/1 24/3 35/12
 35/12 35/13 35/16 36/6               successful [2] 11/12 11/12           their [5] 8/1 17/5 24/19 28/22 35/18
                                      such [1] 33/3                        them [14] 9/17 9/17 16/3 16/13 18/5
someone's [1] 27/20
                                      sufficient [2] 37/13 37/24            20/2 22/20 24/18 26/21 27/2 33/6
something [4] 9/10 31/3 31/16 36/8
sometimes [2] 20/7 34/10              suggest [3] 7/24 13/2 33/4            34/2 37/3 37/11
                                      suggesting [1] 6/19                  then [10] 10/12 13/8 13/9 13/16
somewhat [3] 17/7 23/15 33/2
                                      suggestions [1] 13/5                  13/22 20/20 22/6 28/16 34/1 36/24
soon [1] 21/23
                                      Suite [2] 1/15 1/21                  there [29] 4/19 5/8 5/25 6/17 7/17
sorry [2] 8/19 26/5
sort [4] 8/2 34/16 36/7 37/20         sunset [2] 31/17 31/18                7/18 8/3 10/4 10/8 12/20 12/23 16/5
                                      supplement [2] 9/11 13/12             16/9 17/9 17/12 21/7 22/9 27/6 28/2
sorts [1] 35/25
                                      support [3] 4/23 15/5 17/3            29/10 29/17 29/21 30/19 31/14 32/9
sounds [1] 26/21
                                      supported [2] 5/19 6/5                34/9 34/17 36/5 37/19
South [1] 1/19
                                      supports [1] 4/6                     there's [7] 6/8 9/10 25/13 25/15
speak [7] 14/14 15/16 15/25 25/18
 26/21 29/6 30/24                     sure [4] 13/13 29/1 29/3 29/16        26/25 27/1 37/17
                                      surprise [1] 23/10                   these [6] 4/22 5/17 10/20 16/9 26/13
speaks [2] 2/8 2/14
                                      surreal [1] 27/5                      33/14
special [12] 2/11 5/15 9/13 9/16 13/7
                                                    37/19 37/20            they [16] 4/20 6/20 7/22 8/1 9/11
 20/21 26/3 26/3 28/19 28/19 28/20 suspect [2]
 37/6                                 suspected   [1]  29/2                 9/18 9/18 17/2 18/4 18/9 18/13 18/14
                                      sustained   [1] 8/11                  23/8 26/15 32/19 32/20
spell [1] 19/5
                                      system [2] 14/20 14/21               they're [3] 15/4 26/16 28/23
spending [1] 30/8
                                                                           they've [2] 4/16 25/25
spent [5] 7/11 15/23 16/22 16/23      T                                    thing [6] 6/13 17/1 20/1 24/8 24/12
 30/1                                 table [1] 2/5                         32/10
spirit [2] 8/2 32/21                  tactics [1] 13/3                     things [8] 6/17 11/8 15/2 16/5 20/18
spoke [3] 23/4 26/19 31/11            take [4] 5/21 8/20 23/20 26/22        24/14 29/1 35/25
spoken [2] 21/12 28/8                 taken [1] 39/7                       think [33] 3/23 3/25 4/6 4/8 4/22
spot [1] 33/20                        taking [1] 24/11                      5/18 6/5 7/22 8/5 8/7 8/22 9/13 12/23
spots [1] 17/5                        talented [1] 23/5                     13/17 14/25 15/3 15/6 15/8 15/10
stand [2] 4/1 7/3                     talk [2] 24/17 26/18                  15/11 16/2 20/16 21/3 21/11 21/22
standard [2] 35/19 36/16              talked [2] 11/3 24/15                 24/4 24/14 24/16 24/16 28/10 29/23
standing [1] 27/5                     talking [2] 5/13 26/14                33/9 37/4
standouts [1] 32/20                   TAMPA [11] 1/2 1/6 1/15 1/16 1/19    thinking [1] 24/4
start [1] 27/14                        1/22 15/24 16/3 16/8 18/13 39/14    this [76]
started [5] 8/20 15/22 19/10 19/13 tampering [2] 11/10 11/20
                                                                           THOMAS [4] 1/14 2/10 26/9 32/19
T                                      11/21 16/5 17/4 20/7 22/10 23/16      volunteered [1] 12/25
                                       26/2                                  vs [5] 1/5 2/7 4/12 4/12 36/12
thoroughly [1] 3/20
                                      two-level  [3] 3/22 8/11 11/21
those [17] 3/9 4/1 4/16 5/13 8/5
                                      type  [1] 27/17                        W
 12/24 16/11 17/1 18/12 24/13 26/18                                          waiver [1] 20/12
 26/18 26/19 29/9 31/25 34/9 35/25 typed [1] 18/7                            walk [1] 27/20
                                      typical [1] 35/2
though [2] 8/1 26/20                                                         walked [1] 31/9
                                      typically [1] 35/1
thought [3] 5/5 13/16 23/7                                                   want [20] 5/20 7/5 9/10 12/8 12/11
thousands [1] 20/11                   U                                      14/14 17/18 18/17 19/1 20/6 20/18
threat [1] 36/7                       U.S [1] 1/15                           21/7 27/2 27/6 27/21 31/17 32/6 33/3
three [3] 8/21 22/5 30/13             U.S.C [3] 3/10 36/12 37/12             34/22 36/20
three-year [1] 30/13                  ugly [1] 29/6                          wanted [5] 18/13 22/19 23/6 25/18
through [5] 4/14 7/12 18/10 18/11 Uh [1] 13/15                               26/18
 39/7                                 Uh-huh [1] 13/15                       warn [1] 5/3
throughout [3] 24/19 26/10 27/23 ultimately [2] 11/13 11/19                  was [69]
time [17] 4/5 9/3 12/16 16/14 16/18 uncomfortable [1] 35/10                  way [11] 4/14 4/21 8/3 15/7 18/1
 18/2 18/5 18/9 22/8 22/16 25/8 26/18 under [3] 3/6 8/7 12/6                 20/6 24/9 31/24 32/8 33/11 37/18
 28/25 33/22 34/3 34/3 35/20          undercover [1] 20/4                    ways [1] 7/4
times [4] 6/17 20/14 32/16 34/6       undersigned [1] 39/7                   we [72]
Title [2] 2/25 39/6                   understand [8] 9/7 24/18 29/12         we're [8] 2/11 10/13 13/10 21/22
Title 18 [1] 2/25                      29/13 29/16 29/18 29/24 35/18         22/15 22/15 27/23 29/11
today [14] 12/16 15/9 15/13 15/25 unfinished [1] 9/10                        we've [3] 11/1 11/3 27/22
 17/3 21/18 26/8 26/19 27/1 27/1      unfolded [1] 31/15                     wear [1] 29/5
 27/24 28/3 28/11 33/1                unfortunate [1] 21/8                   week [1] 27/4
together [5] 2/6 19/22 20/2 21/4      unique [4] 13/8 15/3 19/7 25/14        welcome [1] 30/7
 32/8                                 uniquely [1] 23/15                     well [18] 3/5 4/25 5/22 12/2 13/16
told [4] 4/20 26/4 26/9 32/14         Unit [1] 19/16                         14/1 22/1 23/19 25/2 25/5 25/17
too [1] 32/7                          UNITED [40]                            26/16 27/13 28/16 29/12 33/22 34/1
took [2] 23/23 26/18                  unless [1] 28/23                       34/8
torment [1] 23/25                     unpacking [1] 7/21                     went [4] 19/24 20/19 20/19 23/10
totality [1] 36/4                     until [1] 19/24                        were [13] 5/8 5/13 8/1 9/18 11/18
touched [2] 32/2 32/6                 up [7] 10/25 16/4 17/2 17/3 18/8       12/20 16/5 18/4 18/15 20/10 31/5
tough [2] 7/3 16/19                    19/21 19/23                           34/9 34/11
tours [2] 15/23 16/22                 upon [6] 14/25 15/1 18/19 19/15        weren't [2] 23/8 28/24
towers [2] 7/1 33/9                    28/20 28/22                           what [29] 4/1 6/5 10/25 12/11 12/17
transcribed [1] 1/24                  ups [2] 34/9 34/9                      13/2 13/3 13/4 15/8 18/21 20/16
transcript [3] 1/10 39/3 39/8         us [12] 10/21 11/5 11/8 15/9 19/2      21/12 23/5 23/24 26/23 27/11 28/10
transcription [1] 39/7                 20/8 20/13 24/5 27/16 28/17 28/23     28/21 29/23 32/2 32/11 32/12 32/17
transparency [1] 24/19                 35/17                                 33/2 33/4 34/14 34/16 34/16 35/20
transpired [1] 12/17                  USAs [1] 13/6                          what's [2] 22/25 25/12
traveled [1] 20/6                     use [1] 9/12                           whatever [3] 18/18 18/19 27/22
treat [1] 26/5                        used [1] 5/14                          when [30] 5/7 5/10 5/11 10/18 16/2
treatise [2] 7/14 7/15                USF [1] 17/23                          17/23 18/6 18/7 18/8 20/24 22/6
treats [1] 18/1                       utmost [2] 20/15 21/1                  22/17 22/17 23/4 23/10 23/25 26/5
tremendous [2] 24/6 24/6                                                     26/13 29/14 29/19 31/18 32/1 32/2
tried [2] 23/21 23/23                 V                                      35/3 35/8 35/9 35/9 35/10 35/10
trimmed [1] 14/5                      vast [1] 16/25                         35/11
trouble [2] 16/15 25/7                very [25] 6/1 10/18 10/21 10/23 13/3   where [5] 17/24 18/8 18/13 24/5
troubled [1] 7/2                       15/17 18/2 18/5 18/8 18/15 19/25      33/16
troubles [1] 23/18                     21/16 21/21 23/13 23/20 24/2 24/4     whether [1] 3/14
true [1] 39/6                          27/9 27/15 28/6 32/10 32/18 32/21     which [20] 3/24 4/12 5/24 8/3 8/4
trust [4] 3/23 4/2 5/12 5/15           33/12 38/8                            8/22 9/3 13/8 13/16 16/7 20/3 30/3
truth [3] 26/6 26/20 29/6             Vietnam [1] 16/23                      31/14 31/16 33/19 34/4 34/18 35/1
truthful [1] 22/25                    violated [2] 4/5 29/10                 37/22 38/9
trying [3] 11/10 20/17 24/3           violation [1] 2/24                     while [2] 20/21 36/15
tug [2] 8/3 29/20                     virtue [1] 8/20                        white [2] 25/9 29/5
Twenty [1] 19/13                      visited [1] 37/21                      who [16] 2/8 2/14 12/21 12/25 13/25
Twenty-eight [1] 19/13                vivid [2] 36/8 36/9                    16/25 18/17 26/18 27/21 28/3 28/13
twice [1] 29/2                        voluminous [1] 6/8                     29/17 32/25 35/8 35/17 36/6
two [12] 3/22 8/11 8/21 8/22 10/18 volunteer [1] 24/23                       whole [1] 35/2
W                                     Z
whose [1] 32/6                       Zone [1] 12/4
why [4] 19/12 27/21 28/3 33/17
wife [2] 21/15 21/15
will [9] 3/12 16/16 17/21 18/20 19/5
28/13 33/18 35/5 36/24
Williams [2] 2/11 26/3
Willie [3] 14/6 18/25 19/4
window [1] 35/20
wish [2] 6/7 31/13
wished [1] 12/21
within [6] 4/9 12/22 13/20 23/25
33/5 38/9
without [4] 10/12 29/14 29/14 37/25
witness [4] 11/10 11/20 14/4 33/1
witnesses [4] 12/8 12/14 13/9 22/19
woman [1] 21/16
women [1] 32/25
won't [2] 8/5 17/12
wonderful [1] 23/5
wondering [1] 28/3
words [1] 26/20
work [8] 16/16 18/13 19/22 20/20
20/22 26/15 29/14 30/4
worked [7] 19/19 19/19 20/1 20/3
22/18 26/13 27/18
working [5] 12/23 14/24 20/13
22/25 30/1
world [2] 23/13 28/16
would [37] 4/23 6/21 8/6 8/22 9/4
10/17 12/4 12/23 12/24 13/8 13/11
13/24 13/25 15/25 17/1 17/2 17/4
18/8 20/5 20/23 21/14 22/20 23/8
24/2 24/23 24/23 25/4 25/6 25/14
25/16 25/23 27/13 30/12 31/3 32/17
35/13 38/11
written [5] 7/8 12/11 31/8 31/10
32/2
wrong [1] 29/21
wrongly [1] 35/23
wrote [2] 15/2 32/2
Y
year [4] 16/22 19/10 19/24 30/13
years [19] 7/2 14/20 14/23 14/23
 15/22 15/23 16/2 16/17 16/23 16/23
 17/20 18/15 19/13 19/24 21/18 22/3
 22/7 23/16 30/1
Yes [14] 6/14 8/15 8/17 9/25 10/3
 10/16 14/2 14/3 14/16 14/18 22/2
 22/4 25/22 34/7
yesterday [1] 7/11
yet [1] 33/11
you [111]
you'll [1] 14/11
you're [4] 5/3 16/14 25/20 30/25
you've [1] 25/8
your [55]
